Exhibit 10.2

 

OFFICE LEASE AGREEMENT

 

 

Between

 

 

Landlord: V.V. GEORGIA, L.P., a Delaware limited partnership

 

 

and

 

 

Tenant: TRIS SECURITY CORPORATION, a Georgia corporation

 

Dated:   June 29, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

LEASE AGREEMENT

 

A.

PREMISES/TERM/POSSESSION

 

 

 

 

1.

PREMISES

 

2.

LEASE TERM

 

3.

LANDLORD’S FAILURE TO GIVE POSSESSION

 

4.

QUIET ENJOYMENT

 

 

 

 

B.

RENT/PAYMENT/SECURITY DEPOSIT

 

 

 

 

5.

BASE RENT

 

6.

RENT PAYMENT

 

7.

OPERATING EXPENSES/TAXES/ELECTRICITY

 

8.

LATE CHARGE

 

9.

PARTIAL PAYMENT

 

10.

SECURITY DEPOSIT

 

 

 

 

C.

USE/LAWS/RULES

 

 

 

 

11.

USE OF PREMISES

 

12.

COMPLIANCE WITH LAWS

 

13.

WASTE DISPOSAL

 

14.

RULES AND REGULATIONS

 

 

 

 

D.

SERVICES/TENANT BUILDOUT

 

 

 

 

15.

SERVICES

 

16.

TELEPHONE AND DATA EQUIPMENT

 

17.

SIGNS

 

18.

PARKING

 

19.

STORAGE

 

20.

BUILDOUT ALLOWANCE AND TENANT FINISHES

 

21.

FORCE MAJEURE

 

 

 

 

E.

REPAIRS/ALTERATIONS/CASUALTY/CONDEMNATION

 

 

 

 

22.

REPAIRS BY LANDLORD

 

23.

REPAIRS BY TENANT

 

24.

ALTERATIONS AND IMPROVEMENTS/LIENS

 

25.

DESTRUCTION OR DAMAGE

 

26.

EMINENT DOMAIN

 

27.

DAMAGE OR THEFT OF PERSONAL PROPERTY

 

 

 

 

F.

INSURANCE/INDEMNITIES/WAIVER/ESTOPPEL

 

 

 

 

28.

INSURANCE; WAIVERS

 

29.

INDEMNITIES

 

30.

ACCEPTANCE AND WAIVER

 

31.

ESTOPPEL

 

 

 

 

G.

DEFAULT/REMEDIES/SURRENDER/HOLDING OVER

 

 

 

 

32.

NOTICES

 

33.

ABANDONMENT OF PREMISES

 

34.

DEFAULT

 

 

i

--------------------------------------------------------------------------------


 

35.

REMEDIES

 

36.

SERVICE OF NOTICE

 

37.

ADVERTISING

 

38.

SURRENDER OF PREMISES

 

39.

CLEANING PREMISES

 

40.

REMOVAL OF FIXTURES

 

41.

HOLDING OVER

 

42.

ATTORNEY’S FEES

 

43.

MORTGAGEE’S RIGHTS

 

 

 

 

H.

LANDLORD ENTRY/RELOCATION/ASSIGNMENT AND SUBLETTING

 

 

 

 

44.

ENTERING PREMISES

 

45.

RELOCATION

 

46.

ASSIGNMENT AND SUBLETTING

 

 

 

 

I.

SALE OF BUILDING; LIMITATION OF LIABILITY

 

 

 

 

47.

SALE

 

48.

LIMITATION OF LIABILITY

 

 

 

 

J.

BROKERS/CONSTRUCTION/AUTHORITY

 

 

 

 

49.

BROKER DISCLOSURE

 

50.

DEFINITIONS

 

51.

CONSTRUCTION OF THIS AGREEMENT

 

52.

NO ESTATE IN LAND

 

53.

PARAGRAPH TITLES; SEVERABILITY

 

54.

CUMULATIVE RIGHTS

 

55.

WAIVER OF JURY TRIAL

 

56.

ENTIRE AGREEMENT

 

57.

SUBMISSION OF AGREEMENT

 

58.

AUTHORITY

 

59.

GUARANTY

 

 

 

 

K.

SPECIAL STATE LAW REQUIREMENTS/SPECIAL TENANT STIPULATIONS

 

 

 

 

60.

STATE OR LOCAL LAW PROVISIONS

 

61.

SPECIAL STIPULATIONS

 

62.

OFAC CERTIFICATION

 

 

 

 

 

LIST OF EXHIBITS

 

 

 

 

A [a05-13128_1ex10d2.htm#Exhibita_224735]

Legal Description [a05-13128_1ex10d2.htm#Exhibita_224735]

 

A-1 [a05-13128_1ex10d2.htm#Exhibitai_230127]

Plan of Premises [a05-13128_1ex10d2.htm#Exhibitai_230127]

 

B [a05-13128_1ex10d2.htm#Exhibitb_224745]

Work Letter [a05-13128_1ex10d2.htm#Exhibitb_224745]

 

C [a05-13128_1ex10d2.htm#Exhibitc_224748]

Substantial Completion/Acceptance Letter [a05-13128_1ex10d2.htm#Exhibitc_224748]

 

D [a05-13128_1ex10d2.htm#Exhibitd_224750]

Rules and Regulations [a05-13128_1ex10d2.htm#Exhibitd_224750]

 

E [a05-13128_1ex10d2.htm#Exhibite_224754]

HVAC Specifications [a05-13128_1ex10d2.htm#Exhibite_224754]

 

F [a05-13128_1ex10d2.htm#Exhibitf_224755]

INTENTIONALLY OMITTED [a05-13128_1ex10d2.htm#Exhibitf_224755]

 

G [a05-13128_1ex10d2.htm#Exhibitg_224757]

INTENTIONALLY OMITTED [a05-13128_1ex10d2.htm#Exhibitg_224757]

 

H [a05-13128_1ex10d2.htm#Exhibith_224759]

Special Stipulations [a05-13128_1ex10d2.htm#Exhibith_224759]

 

I [a05-13128_1ex10d2.htm#Exhibtii_224801]

INTENTIONALLY OMITTED [a05-13128_1ex10d2.htm#Exhibtii_224801]

 

 

ii

--------------------------------------------------------------------------------


 

BASIC LEASE PROVISIONS

 

The following sets forth some of the Basic Provisions of the Lease. In the event
of any conflict between the terms of these Basic Lease Provisions and the
referenced Sections of the Lease, the referenced Sections of the Lease shall
control. In addition to the following Basic Lease Provisions, all of the other
terms and conditions and sections of the Office Lease Agreement hereinafter set
forth are hereby incorporated as an integral part of this Summary.

 

1.

 

Building (See Section 1):

 

11675 Great Oaks Way
Alpharetta, Georgia 30022

 

 

 

 

 

2.

 

Premises (See Section 1):

 

 

 

 

 

 

 

 

 

Suite:

 

120

 

 

Floor:

 

1st

 

 

Rentable Square Feet:

 

2,675

 

 

 

 

 

3.

 

Term (See Section 2):

 

39 full calendar months

 

 

Target Commencement Date:

 

September 1, 2005 subject to Section 2

 

 

Target Expiration Date:

 

November 30, 2008 subject to Section 2

 

 

 

 

 

4.

 

Base Rent (See Section 5):

 

 

 

 

 

 

 

 

 

 

 

Rate Per Rentable

 

 

 

 

 

 

 

Square Foot of

 

Monthly

 

 

 

Lease Term

 

Premises

 

Installment

 

 

 

September 1, 2005 – November 30, 2005

 

$

0.00

 

$

0.00

 

 

 

December 1, 2005 – August 31, 2006

 

$

18.50

 

$

4,123.96

 

 

 

September 1, 2006 – August 31, 2007

 

$

19.06

 

$

4,247.68

 

 

 

September 1, 2007 – August 31, 2008

 

$

19.63

 

$

4,376.26

 

 

 

September 1, 2008 – November 30, 2008

 

$

20.22

 

$

4,507.38

 

 

 

 

 

 

 

 

 

5.

 

Rent Payment Address (See Section 5)

 

 

 

 

 

 

 

Jones Lang LaSalle as agent for Royal Centre One

 

 

 

 

 

11675 Great Oaks Way, Suite 144B

 

 

 

 

 

 

 

Alpharetta, Georgia 30022

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

Base Year (See Section 7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tax Base Year:

 

2005

 

 

 

 

 

 

 

Operating Expense Base Year:

 

2005

 

 

 

 

 

 

 

Electricity Cost Base Year:

 

2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

Tenant’s Share (See Section 7):

 

1.759

%

 

 

 

 

 

iii

--------------------------------------------------------------------------------


 

8.

 

Security Deposit (See Section 10):

 

$8,247.92

 

 

 

 

 

 

 

9.

 

Parking Spaces (See Section 18):

 

5.5 unreserved spaces per 1,000 rentable square feet of Premises

 

 

 

 

 

 

10.

 

Tenant Improvement Allowance (See Section 20):

 

$8.00 per rentable square foot

 

 

 

 

 

 

 

11.

 

Tenant’s Liability Insurance (See Section 28):

 

$2,000,000.00

 

 

 

 

 

 

 

12.

 

Landlord’s Broker (See Section 49):

 

Jones Lang LaSalle Americas, Inc.

 

 

 

 

 

 

 

 

 

Tenant’s Broker (See Section 49):

 

Coldwell Banker Commercial NRT

 

 

 

 

 

 

 

13.

 

Notice Address (See Section 32)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Landlord

 

Tenant

 

 

 

 

 

 

 

 

 

VV Georgia, L.P.
c/o Invesco Real Estate
1166 Avenue of the Americas
26th Floor
New York, New York 10036-2727
Attn: VV Asset Manager

 

Tri-S Security
11675 Great Oaks Way
Suite 120
Alpharetta, Georgia 30022

 

 

 

 

 

 

 

14.

 

Guarantor (See Section 59):

 

INTENTIONALLY OMITTED

 

 

iv

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this instrument as of the
date set forth on the first page hereof.

 

 

LANDLORD:

 

 

 

V.V. GEORGIA, L.P., a Delaware
limited partnership

 

 

 

By:       INVESCO Real Estate

 

Germany, L.P - Asset Manager

 

 

 

 

 

 

 

Witness

By:

/s/ Cavarly E.B. Garrett

 

 

Name:

Cavarly E.B. Garrett

 

Title:

Authorized Agent

 

 

 

 

 

TENANT:

 

 

 

TRIS SECURITY CORPORATION, a

 

Georgia corporation

 

 

 

 

 

Witness

By:

/s/ Wayne Stallings

 

 

 

FTS: CFO

 

 

v

--------------------------------------------------------------------------------


 

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (hereinafter called the “Lease”) is made and entered
into as of the date appearing on the first page hereof by and between the
Landlord and Tenant identified above.

 

A.            Premises/Term/Possession

 

1.             Premises. Landlord does hereby rent and lease to Tenant and
Tenant does hereby rent and lease from Landlord, for general office purposes of
a type customary for first-class office buildings, the Premises located in the
Building identified in the Basic Lease Provisions, situated on the real property
described in Exhibit “A” attached hereto (the “Property”), such Premises as all
further shown by diagonal lines on the drawing attached hereto as Exhibit “A-1”
and made a part hereof by reference. The Premises shall be prepared for Tenant’s
occupancy in the manner and subject to the provisions of Exhibit “B” attached
hereto and made a part hereof. Landlord and Tenant agree that the number of
rentable square feet described in Paragraph 2 of the Basic Lease Provisions has
been confirmed and conclusively agreed upon by the parties. No easement for
light, air or view is granted hereunder or included within or appurtenant to the
Premises.

 

2.             Lease Term.  Tenant shall have and hold the Premises for the term
(“Term”) identified in the Basic Lease Provisions commencing on the date (the
“Commencement Date”) which is the earlier of (i) five (5) days after the date on
which Landlord notifies Tenant that the Premises are substantially complete (or
would have been substantially complete but for any delays caused by Tenant, its
agents and employees) or (ii) the date Tenant first occupies all or any portion
of the Premises for the conduct of its business, and shall terminate at midnight
on the last day of the Term (the “Expiration Date”), unless sooner terminated or
extended as hereinafter provided. Promptly following the Commencement Date,
Landlord and Tenant shall enter into a letter agreement in the form attached
hereto as Exhibit “C”, specifying and/or confirming the Commencement Date and
the Expiration Date (and the number of rentable square feet contained within the
Premises and the amount of Base Rent payable hereunder for each Lease Year (as
defined in Section 5 below), if such numbers as finally determined differ from
those set forth in the Basic Lease Provisions).

 

3.             Landlord’s Failure to Give Possession. Landlord shall not be
liable for damages to Tenant for failure to deliver possession of the Premises
to Tenant if such failure is due to any previous tenant’s failure to vacate the
Premises, except that the commencement of the Term shall be delayed until
Landlord delivers possession of the Premises to Tenant (so long as Tenant is not
responsible for such failure or delay). Landlord will use all commercially
reasonable efforts to deliver possession of the Premises to Tenant by the
Commencement Date of the Term.

 

4.             Quiet Enjoyment. Tenant, upon payment in full of the required
Rent and full performance of the terms, conditions, covenants and agreements
contained in this Lease, shall peaceably and quietly have, hold and enjoy the
Premises during the Term hereof. Landlord shall not be responsible for the acts
or omissions of any other tenant, Tenant or third party that may interfere with
Tenant’s use and enjoyment of the Premises.

 

1

--------------------------------------------------------------------------------


 

B.            Rent/Payment/Security Deposit.

 

5.             Base Rent. Tenant shall pay to Landlord, at the address stated in
the Basic Lease Provisions or at such other place as Landlord shall designate in
writing to Tenant, annual base rent (“Base Rent”) in the amounts set forth in
the Basic Lease Provisions. The term “Lease Year”, as used in the Basic Lease
Provisions and throughout this Lease, shall mean each and every consecutive
twelve (12) month period during the Term of this Lease, with the first such
twelve (12) month period commencing on the Commencement Date; provided, however,
if the Commencement Date occurs other than on the first day of a calendar month,
the first Lease Year shall be that partial month plus the first full twelve (12)
months thereafter.

 

6.             Rent Payment.  The Base Rent for each Lease Year shall be payable
in equal monthly installments, due on the first day of each calendar month, in
advance, in legal tender of the United States of America, without abatement,
demand, deduction or offset whatsoever, except as may be expressly provided in
this Lease. One full monthly installment of Base Rent shall be due and payable
on the date of execution of this Lease by Tenant and shall be applied to the
first month’s Base Rent, and a like monthly installment of Base Rent shall be
due and payable on or before the first day of each calendar month following the
Commencement Date during the Term hereof (provided, that if the Commencement
Date should be a date other than the first day of a calendar month, the monthly
Base Rent installment paid on the date of execution of this Lease by Tenant
shall be prorated to that partial calendar month, and the excess shall be
applied as a credit against the next monthly Base Rent installment). Tenant
shall pay, as Additional Rent, all other sums due from Tenant under this Lease
(the term “Rent”, as used herein, means all Base Rent, Additional Rent and all
other amounts payable hereunder from Tenant to Landlord).

 

7.             Operating Expenses/Taxes/Electricity Costs.

 

(a)           Tenant agrees to reimburse Landlord throughout the Term, as
Additional Rent hereunder, for Tenant’s Share (as defined below) of: (i) the
annual Operating Expenses (as defined below) in excess of the Operating Expenses
for the Operating Expense Base Year set forth in the Basic Lease Provisions
(hereinafter called the “Base Year Expense Amount”); (ii) the annual Taxes (as
defined below) in excess of the Taxes for the Tax Base Year set forth in the
Basic Lease Provisions (hereinafter called the “Base Year Tax Amount”); and
(iii) the annual Electricity Costs (as defined below) in excess of the
Electricity Costs for the Electricity Cost Base Year set forth in the Basic
Lease Provisions (hereinafter called the “Base Year Electricity Costs”). The
term “Tenant’s Share” as used in this Lease shall mean the percentage determined
by dividing the rentable square footage of the Premises by the rentable square
footage of the Building. Landlord and Tenant hereby agree that Tenant’s Share
with respect to the Premises initially demised by this Lease is the percentage
amount set forth in the Basic Lease Provisions. Tenant’s Share of excess
Operating Expenses, excess Taxes and excess Electricity Costs for any calendar
year shall be appropriately prorated for any partial year occurring during the
Term.

 

(b)           “Operating Expenses” shall mean all of those expenses of
operating, servicing, managing, maintaining and repairing the Property,
Building, and all parking areas and all related common areas (as well as the
reasonable allocation by Landlord of any expenses incurred and

 

2

--------------------------------------------------------------------------------


 

related to facilities located on other property but serving the Property, if the
Property is part of a project involving more than one building and/or property).
Operating Expenses shall include, without limitation, the following:
(1) insurance premiums and deductible amounts, including, without limitation,
for commercial general liability, “all risks” property, rent loss and other
coverages carried by Landlord on the Building and Property; (2) all costs
related to the providing of water, heating, lighting, ventilation, sanitary
sewer, air conditioning and other utilities in the Building, but specifically
excluding the costs of electricity or power charges incurred in connection with
such services or the costs of providing electricity or power throughout the
Building, and further excluding those utility charges actually paid separately
by Tenant or any other tenants of the Building; (3) janitorial and maintenance
expenses, including: (a) janitorial services and janitorial supplies and other
materials used in the operation and maintenance of the Building; and (b) the
cost of maintenance and service agreements on equipment, window cleaning,
grounds maintenance, pest control, security, trash and snow removal, and other
similar services or agreements; (4) management fees (or a charge equal to fair
market management fees if Landlord provides its own management services) and the
market rental value of a management office; (5) the costs, including interest,
amortized over the applicable useful life, of any capital improvement made to
the Building by or on behalf of Landlord which is required under any
governmental law or regulation (or any judicial interpretation thereof) that was
not applicable to the Building as of the date of this Lease, and of the
acquisition and installation of any device or equipment designed to improve the
operating efficiency of any system within the Building which is reasonably
intended to reduce Operating Expenses or which is acquired to improve the safety
of the Building or Property; (6) all services, supplies, repairs, replacements
or other expenses directly and reasonably associated with servicing,
maintaining, managing and operating the Building, including, but not limited to
the lobby, vehicular and pedestrian traffic areas and other common use areas;
(7) wages and salaries of Landlord’s employees (not above the level of Building
or Property Manager or whatever title represents the on-site management
representative primarily responsible for management of the Building) engaged in
the maintenance, operation, repair and services of the Building, including
taxes, insurance and customary fringe benefits; (8) legal and accounting costs
(but not including legal costs incurred in collecting delinquent rent from any
occupants of the Property); (9) costs to maintain and repair the Building and
Property; (10) landscaping and security costs unless Landlord hires a third
party to provide such services pursuant to a service contract and the cost of
that service contract is already included in Operating Expenses as described
above; (11) if the Building is part of a multi-building project, the Building’s
allocated share (as reasonably determined by Landlord) of those expenses
incurred on a project-wide basis benefiting the Building and/or Property
including, without limitation, costs in connection with (i) landscaping,
(ii) utility and road repairs, (iii) security, and (iv) signage installation,
replacement and repair; (12) costs and expenses of repair or replacement of
common area finishes.

 

Operating Expenses shall specifically further exclude, however, the following:
(1) costs of alterations of tenant spaces (including all tenant improvements to
such spaces); (2) costs of capital improvements, except as provided in the
preceding paragraph; (3) depreciation, interest and principal payments on
mortgages, and other debt costs, if any; (4) real estate brokers’ leasing
commissions or compensation and advertising and other marketing expenses;
(5) payments to affiliates of the Landlord for goods and/or services in excess
of what would be paid to non-affiliated parties for such goods and/or services
in an arm’s length transaction; (6) costs or other

 

3

--------------------------------------------------------------------------------


 

services or work performed for the singular benefit of another tenant or
occupant (other than for common areas of the Building); (7) legal, space
planning, construction, and other expenses incurred in procuring tenants for the
Building or renewing or amending leases with existing tenants or occupants of
the Building; (8) costs of advertising and public relations and promotional
costs and attorneys’ fees associated with the leasing of the Building; (9) any
expense for which Landlord actually receives reimbursement from insurance,
condemnation awards, other tenants or any other source; (10) costs incurred in
connection with the sale, financing, refinancing, mortgaging, or other change of
ownership of the Building; (11) all expenses in connection with the
installation, operation and maintenance of any observatory, broadcasting
facilities, luncheon club, athletic or recreation club, cafeteria, dining
facility, or other facility not generally available to all office tenants of the
Building, including Tenant; (12) Taxes; and (13) rental under any ground or
underlying lease or leases.

 

(c)           “Taxes” shall mean all taxes and assessments of every kind and
nature which Landlord shall become obligated to pay with respect to each
calendar year of the Term or portion thereof because of or in any way connected
with the ownership, leasing, and operation of the Building and the Property,
subject to the following: (i) the amount of ad valorem real and personal
property taxes against Landlord’s real and personal property to be included in
Taxes shall be the amount required to be paid for any calendar year,
notwithstanding that such Taxes are assessed for a different calendar year (the
amount of any tax refunds received by Landlord during the Term of this Lease
shall be deducted from Taxes for the calendar year to which such refunds are
attributable); (ii) the amount of special taxes and special assessments to be
included shall be limited to the amount of the installments (plus any interest,
other than penalty interest, payable thereon) of such special tax or special
assessment payable for the calendar year in respect of which Taxes are being
determined; (iii) the amount of any tax or excise levied by the State or the
City where the Building is located; any political subdivision of either, or any
other taxing body, on rents or other income from the Property (or the value of
the leases thereon) to be included shall not be greater than the amount which
would have been payable on account of such tax or excise by Landlord during the
calendar year in respect of which Taxes are being determined had the income
received by Landlord from the Building [excluding amounts payable under this
subparagraph (iii)] been the sole taxable income of Landlord for such calendar
year; (iv) there shall be excluded from Taxes all income taxes [except those
which may be included pursuant to the preceding subparagraph (iii) above],
excess profits taxes, franchise, capital stock, and inheritance or estate taxes;
(v) if any portion of the Taxes in the Tax Base Year includes an assessment
which is no longer payable in a subsequent calendar year, the Taxes for the Tax
Base Year shall be adjusted to eliminate the amount of the annual assessment
originally included therein; and (vi) Taxes shall also include Landlord’s
reasonable costs and expenses (including reasonable attorneys’ fees) in
contesting or attempting to reduce any Taxes assessed for a different calendar
year. Landlord agrees to consult with a real estate tax consultant or advisor
engaged by it from time to time and in the exercise of reasonable and prudent
ownership judgment contest any unreasonable tax assessment to the extent such
tax counsel advises Landlord that a reasonable basis exists therefor.

 

(d)           “Electricity Costs” shall mean all of those costs and expenses of
every kind and nature whatsoever which Landlord shall incur in connection with
providing various electricity and power services to the Building, or any portion
thereof, or to the tenant spaces located therein,

 

4

--------------------------------------------------------------------------------


 

including the Premises, with respect to each calendar year of the Term or
portion thereof, but specifically excluding electricity or power charges
actually paid by Tenant or other tenants of the Building directly to the
provider of such services or paid to Landlord on account of excess usage or
overtime charges.

 

(e)           Landlord shall, on or before the Commencement Date and as soon as
reasonably possible after the commencement of each calendar year thereafter,
provide Tenant with a statement of the estimated monthly installments of
Tenant’s Share of excess Operating Expenses, excess Taxes and excess Electricity
Costs which will be due for the remainder of the calendar year in which the
Commencement Date occurs or for the next ensuing calendar year, as the case may
be. Landlord agrees to keep books and records showing the Operating Expenses in
accordance with generally accepted accounting principles (as modified for office
buildings in a manner comparable to other similar buildings in the commercial
area where the Building is located) and practices consistently maintained on a
year-to-year basis in compliance with such provisions of this Lease as may
affect such accounts, and Landlord shall deliver to Tenant within one hundred
twenty (120) days after the close of each calendar year (subject to any delays
beyond the reasonable control of Landlord to prevent) (including the calendar
year in which this Lease terminates), a statement (“Landlord’s Statement”)
containing the following: (1) a statement that the books and records covering
the operation of the Building have been maintained in accordance with the
requirements in this subparagraph (e); (2) the amount of any increases in the
Operating Expenses for such calendar year in excess of the Operating Expenses
for the Operating Expense Base Year; (3) the amount of any increases in the
Taxes for such calendar year in excess of the Taxes for the Tax Base Year; and
(4) the amount of any increases in the Electricity Costs for such calendar year
in excess of the Electricity Costs for the Electricity Cost Base Year. Upon
reasonable prior written request given not later than thirty (30) days following
the date Landlord’s Statement is delivered to Tenant, Landlord will provide
Tenant detailed documentation to support such Landlord’s Statement or provide
Tenant with the opportunity to review such supporting information. If Tenant
does not notify Landlord of any objection to Landlord’s Statement within ninety
(90) days after the later of delivery of Landlord’s Statement or such requested
supporting documentation, Tenant shall be deemed to have accepted Landlord’s
Statement as true and correct and shall be deemed to have waived any right to
dispute the excess Operating Expenses, Taxes and/or Electricity Costs due
pursuant to that Landlord’s Statement.

 

(i)            Tenant shall pay to Landlord, together with its monthly payment
of Base Rent as provided in Section 5 above, as Additional Rent hereunder, the
estimated monthly installment of Tenant’s Share of the excess Operating
Expenses, Taxes and Electricity Costs for the calendar year in question. At the
end of any calendar year, if Tenant has paid to Landlord an amount in excess of
Tenant’s Share of excess Operating Expenses, Taxes and Electricity Costs for
such calendar year, Landlord shall reimburse to Tenant any such excess amount
(or shall apply any such excess amount to any amount then owing to Landlord
hereunder, and if none, to the next due installment or installments of
Additional Rent due hereunder, at the option of Landlord). At the end of any
calendar year if Tenant has paid to Landlord less than Tenant’s Share of excess
Operating Expenses, Taxes and Electricity Costs for such calendar year, Tenant
shall pay to Landlord any such deficiency within thirty (30) days after Tenant
receives the annual statement.

 

5

--------------------------------------------------------------------------------


 

(ii)           For the calendar year in which this Lease terminates and is not
extended or renewed, the provisions of this Section shall apply, but Tenant’s
Share for such calendar year shall be subject to a pro rata adjustment based
upon the number of days prior to the expiration of the Term of this Lease.
Tenant shall make monthly estimated payments of the pro rata portion of Tenant’s
Share for such calendar year (in the manner provided above) and when the actual
prorated Tenant’s Share for such calendar year is determined, Landlord shall
send Landlord’s Statement to Tenant for such year and if such Statement reveals
that Tenant’s estimated payments for the prorated Tenant’s Share for such
calendar year exceeded the actual prorated Tenant’s Share for such calendar
year, Landlord shall include a refund for that amount along with the Statement
(subject to offset in the event Tenant is in default hereunder). If Landlord’s
Statement reveals that Tenant’s estimated payments for the prorated Tenant’s
Share for such calendar year were less than the actual prorated Tenant’s Share
for such calendar year, Tenant shall pay the shortfall to Landlord within thirty
(30) days after the date of receipt of Landlord’s Statement.

 

(iii)          If the Building is less than ninety-five percent (95%) occupied
throughout any calendar year of the Term, then the actual Operating Expenses for
the calendar year in question (as well as the Operating Expenses for the
Operating Expense Base Year) which vary with occupancy levels in the Building
(e.g. elevator maintenance, management fees) shall be increased to the amount of
Operating Expenses which Landlord reasonably determines would have been incurred
during that calendar year if the Building had been at least 95% occupied
throughout such calendar year. If the provisions of this subsection are applied
in any calendar year, the Base Expense Amount shall likewise be adjusted to
reflect such level of occupancy.

 

8.             Late Charge.  Other remedies for non-payment of Rent
notwithstanding, if any monthly installment of Base Rent or Additional Rent is
not received by Landlord on or before the date due, or if any payment due
Landlord by Tenant which does not have a scheduled due date is not received by
Landlord on or before the tenth (10th) day following the date Tenant was
invoiced, a late charge of five percent (5%) of such past due amount shall be
immediately due and payable as Additional Rent and interest shall accrue on all
delinquent amounts from the date past due until paid at the lower of a rate of
one and one-half (1-1/2%) percent per month or fraction thereof from the date
such payment is due until paid (Annual Percentage Rate = 18%), or the highest
rate permitted by applicable law.

 

9.             Partial Payment.  No payment by Tenant or acceptance by Landlord
of an amount less than the Rent herein stipulated shall be deemed a waiver of
any other Rent due. No partial payment or endorsement on any check or any letter
accompanying such payment of Rent shall be deemed an accord and satisfaction,
but Landlord may accept such payment without prejudice to Landlord’s right to
collect the balance of any Rent due under the terms of this Lease or any late
charge assessed against Tenant hereunder.

 

10.           Security Deposit.  Tenant shall pay Landlord the amount identified
as the Security Deposit in the Basic Lease Provisions (hereinafter referred to
as “Security Deposit”) as evidence of good faith on the part of Tenant in the
fulfillment of the terms of this Lease, which shall be held by the Landlord
during the Term of this Lease, or any renewal thereof. Under no circumstances
will Tenant be entitled to any interest on the Security Deposit. The Security

 

6

--------------------------------------------------------------------------------


 

Deposit may be used by Landlord, at its discretion, to apply to any amount owing
to Landlord hereunder, or to pay the expenses of repairing any damage to the
Premises, except natural wear and tear occurring from normal use of the
Premises, which exists on the day Tenant vacates the Premises, but this right
shall not be construed to limit Landlord’s right to recover additional sums from
Tenant for damages to the Premises. In addition to any other rights available to
Landlord hereunder, the Security Deposit shall be forfeited in any event if
Tenant fails to occupy the Premises for the full Term of this Lease, or if this
Lease should for any reason whatsoever be terminated prior to the Expiration
Date of the Term, or of any renewal thereof. If there are no payments to be made
from the Security Deposit as set out in this paragraph, or if there is any
balance of the Security Deposit remaining after all payments have been made, the
Security Deposit, or such balance thereof remaining, will be refunded to the
Tenant within thirty (30) days after fulfillment by Tenant of all obligations
hereunder (including payment of the balance of any year-end reconciliation). In
no event shall Tenant be entitled to apply the Security Deposit to any Rent due
hereunder. In the event of an act of bankruptcy by or insolvency of Tenant, or
the appointment of a receiver for Tenant or a general assignment for the benefit
of Tenant’s creditors, then the Security Deposit shall be deemed immediately
assigned to Landlord. The right to retain the Security Deposit shall be in
addition and not alternative to Landlord’s other remedies under this Lease or as
may be provided by law and shall not be affected by summary proceedings or other
proceedings to recover possession of the Premises. Upon sale or conveyance of
the Building, Landlord may transfer or assign the Security Deposit to any new
owner of the Premises, and upon such transfer all liability of Landlord for the
Security Deposit shall terminate. Landlord shall be entitled to commingle the
Security Deposit with its other funds.

 

C.            Use/Laws/Rules.

 

11.           Use of Premises.

 

(a)           Tenant shall use and occupy the Premises for general office
purposes of a type customary for office buildings of the same type and quality
as the Building and for no other purpose. The Premises shall not be used for any
illegal purpose, nor in violation of any valid regulation of any governmental
body, nor in any manner to create any nuisance or trespass, nor in any manner
which will void the insurance or increase the rate of insurance on the Premises
or the Building, nor in any manner inconsistent with the first-class nature of
the Building.

 

(b)           Tenant shall not cause or permit the receipt, storage, use,
location or handling on the Property (including the Building and Premises) of
any product, material or merchandise which is explosive, highly inflammable, or
a “hazardous or toxic material,” as that term is hereafter defined. “Hazardous
or toxic material” shall include all materials or substances which have been
determined to be hazardous to health or the environment and are regulated or
subject to all applicable laws, rules and regulations from time to time,
including, without limitation hazardous waste (as defined in the Resource
Conservation and Recovery Act); hazardous substances (as defined in the
Comprehensive Emergency Response, Compensation and Liability Act, as amended by
the Superfund Amendments and Reauthorization Act); gasoline or any other
petroleum product or by-product or other hydrocarbon derivative; toxic
substances, (as defined by the Toxic Substances Control Act); insecticides,
fungicides or rodenticide, (as defined in the Federal Insecticide, Fungicide,
and Rodenticide Act); asbestos and radon and

 

7

--------------------------------------------------------------------------------


 

substances determined to be hazardous under the Occupational Safety and Health
Act or regulations promulgated thereunder. Notwithstanding the foregoing, Tenant
shall not be in breach of this provision as a result of the presence in the
Premises of minor amounts of hazardous or toxic materials which are in
compliance with all applicable laws, ordinances and regulations and are
customarily present in a general office use (e.g., copying machine chemicals and
kitchen cleansers).

 

(c)           Without limiting in any way Tenant’s obligations under any other
provision of this Lease, Tenant and its successors and assigns shall indemnify,
protect, defend (with counsel approved by Landlord) and hold Landlord, its
partners, officers, directors, shareholders, employees, agents, lenders,
contractors and each of their respective successors and assigns (the
“Indemnified Parties”) harmless from any and all claims, damages, liabilities,
losses, costs and expenses of any nature whatsoever, known or unknown,
contingent or otherwise (including, without limitation, attorneys’ fees,
litigation, arbitration and administrative proceedings costs, expert and
consultant fees and laboratory costs, as well as damages arising out of the
diminution in the value of the Premises or any portion thereof, damages for the
loss of the Premises, damages arising from any adverse impact on the marketing
of space in the Premises, and sums paid in settlement of claims), which arise
during or after the Term in whole or in part as a result of the presence or
suspected presence of any hazardous or toxic materials, in, on, under, from or
about the Premises due to Tenant’s acts or omissions, on or about the Premises,
unless such claims, damages, liabilities, losses, costs and expenses arise out
of or are caused by the negligence or willful misconduct of any of the
Indemnified Parties. Landlord and its successors and assigns shall indemnify and
hold Tenant and its successors and assigns harmless against all such claims or
damages if arising out of or caused by the negligence or willful misconduct of
Landlord, its agents or employees. The indemnities contained herein shall
survive the expiration or earlier termination of this Lease.

 

12.           Compliance with Laws. Tenant and Landlord shall operate the
Premises and Building respectively in compliance with all applicable federal,
state, and municipal laws, ordinances and regulations (including, without
limitation, the Americans with Disabilities Act) and shall not knowingly,
directly or indirectly, make any use of the Premises or Building which is
prohibited by any such laws, ordinances or regulations.

 

13.           Waste Disposal.

 

(a)           All normal trash and waste (i.e., waste that does not require
special handling pursuant to subparagraph (b) below) shall be disposed of
through the janitorial service.

 

(b)           Tenant shall be responsible for the removal and disposal of any
waste deemed by any governmental authority having jurisdiction over the matter
to be hazardous or infectious waste or waste requiring special handling, such
removal and disposal to be in accordance with any and all applicable
governmental rules, regulations, codes, orders or requirements. Tenant agrees to
separate and mark appropriately all waste to be removed and disposed of through
the janitorial service pursuant to (a) above and hazardous, infectious or
special waste to be removed and disposed of by Tenant pursuant to this
subparagraph (b). Tenant hereby indemnifies and holds harmless Landlord from and
against any loss, claims,

 

8

--------------------------------------------------------------------------------


 

demands, damage or injury Landlord may suffer or sustain as a result of Tenant's
failure to comply with the provisions of this subparagraph (b).

 

14.           Rules and Regulations.  The rules and regulations in regard to the
Building, a copy of which is attached hereto as Exhibit “D,” and all reasonable
rules and regulations and modifications thereto which Landlord may hereafter
from time to time adopt and promulgate after notice thereof to Tenant, for the
government and management of the Building, are hereby made a part of this Lease
and shall during the Term be observed and performed by Tenant, its agents,
employees and invitees.

 

D.            Services/Tenant Buildout.

 

15.           Services.

 

(a)           The normal business hours of the Building shall be from 8:00 A. M.
to 6:00 P.M. on Monday through Friday, and at such other hours and times as
determined by Landlord to be required for the majority of the occupants of the
Building, exclusive of Building holidays as reasonably designated by Landlord
(“Building Holidays”). Initially and until further notice by Landlord to Tenant,
the Building Holidays shall be: New Year’s Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving (and the day after Thanksgiving) and Christmas. Landlord
shall furnish the following services during the normal business hours of the
Building except as noted:

 

(i)            Elevator service for passenger needs at all times, and for
delivery needs during normal business hours;

 

(ii)           Air conditioning reasonably adequate to cool the Premises and
heat reasonably adequate to warm the Premises in accordance with the standards
set forth on the HVAC Specifications shown on Exhibit “E” attached hereto and
made a part hereof, subject to governmental regulations (so long as the
occupancy level of the Premises and the heat generated by electrical lighting
and fixtures do not exceed the thresholds set forth on Exhibit “E”).

 

(iii)          Hot and cold running water for all restrooms and lavatories;

 

(iv)          Soap, paper towels, and toilet tissue for public restrooms;

 

(v)           Janitorial service Monday through Friday, in keeping with the
standards generally maintained in similar office buildings in the city where the
Building is located;

 

(vi)          Custodial, electrical and mechanical maintenance services in the
Building;

 

(vii)         Electric power for lighting and outlets not in excess of the total
watts per rentable square foot of the Premises set forth on Exhibit ”E” at 100%
connected load (Tenant shall pay for any electrical service in excess of such
amount);

 

9

--------------------------------------------------------------------------------


 

(viii)        Replacement of Building standard lamps and ballasts as needed from
time to time;

 

(ix)           Repairs and maintenance as described in Section 22 of this Lease;
and

 

(x)            General Building management, including supervision, inspections,
recordkeppeing, accounting, leasing and related management functions.

 

(b)           Tenant shall have no right to any services in excess of those
provided herein. If Tenant uses services in an amount or for a period in excess
of that provided for herein, then Landlord reserves the right to charge Tenant
as Additional Rent hereunder a reasonable sum as reimbursement for the direct
cost of such added services, and to charge Tenant for the cost of any additional
equipment or facilities or modifications thereto which are necessary to provide
the additional services, and/or to discontinue providing such excess services to
Tenant.

 

(c)           Landlord shall not be liable for any damages directly or
indirectly resulting from the interruption in any of the services described
above, nor shall any such interruption entitle Tenant to any abatement of Rent
or any right to terminate this Lease. Landlord shall use all reasonable efforts
to furnish uninterrupted services as required above. Notwithstanding the
foregoing, in the event that any interruption or discontinuance of services
provided pursuant to this Section 15 was within the reasonable control of
Landlord to prevent and such interruption or discontinuance continues beyond
three (3) business days after written notice to Landlord and materially and
adversely affects Tenant’s ability to conduct business in the Premises, or any
portion thereof, and on account of such interruption or disturbance Tenant
ceases doing business in the Premises, Base Rent and Additional Rent shall
thereafter abate proportionately for so long as Tenant remains unable to conduct
its business in the Premises or such portion thereof. To the extent within
Landlord’s reasonable control, Landlord agrees to use reasonable efforts to
restore such interrupted or discontinued service as soon as reasonably
practicable.

 

16.           Telephone and Data Equipment.  Landlord shall have no
responsibility for providing to Tenant any telephone equipment, including
wiring, within the Premises or for providing telephone service or connections
from the utility to the Premises, except as required by law. Tenant shall not
alter, modify, add to or disturb any telephone or data wiring in the Premises or
elsewhere in the Building without the Landlord’s prior written consent. Tenant
shall be liable to Landlord for any damage to the telephone or data wiring in
the Building due to the act, negligent or otherwise, of Tenant or any employee,
contractor or other agent of Tenant. Tenant shall have no access to the
telephone closets within the Building, except in the manner and under procedures
established by Landlord. Tenant shall promptly notify Landlord of any actual or
suspected failure of telephone or data service to the Premises. All costs
incurred by Landlord for the installation, maintenance, repair and replacement
of telephone wiring within the Building shall be an Operating Expense unless
Landlord is reimbursed for such costs by other tenants of the Building. Landlord
shall not be liable to Tenant and Tenant waives all claims against Landlord
whatsoever, whether for personal injury, property damage, loss of use of the
Premises, or otherwise, due to the interruption or failure of telephone services
to the Premises.

 

10

--------------------------------------------------------------------------------


 

Tenant hereby holds Landlord harmless and agrees to indemnify, protect and
defend Landlord from and against any liability for any damage, loss or expense
due to any failure or interruption of telephone or data service to the Premises
for any reason. Tenant agrees to obtain loss of rental insurance adequate to
cover any damage, loss or expense occasioned by the interruption of telephone or
data service.

 

17.           Signs.  A Building standard suite entry shall be installed on the
door to the Premises or adjacent to the entry to the Premises as part of the
Work described in Section 20 below, and the cost thereof shall be paid out of
the Tenant Improvement Allowance described in Section 20 below. Otherwise,
Tenant shall not paint or place any signs, placards, or other advertisements of
any character upon the windows or inside walls of the Premises (except with the
prior consent of Landlord, which consent may be withheld by Landlord in its
absolute discretion), and Tenant shall place no signs upon the outside walls,
common areas or the roof of the Building.

 

18.           Parking. No rights to specific parking spaces are granted under
this Lease; however, subject to Landlord’s rights pursuant to the last sentence
of this Section 18, Tenant shall be entitled to use up to the total number of
parking spaces set forth in the Basic Lease Provisions in the parking facilities
located on the Property. All parking spaces provided to Tenant shall be
unreserved (unless otherwise specified on Exhibit “H” attached hereto) and are
to be used by Tenant, its employees and invitees in common with the other
tenants of the Building and their employees and invitees. Landlord reserves the
right to build improvements upon, reduce the size of, relocate, reconfigure,
eliminate, and/or make alterations or additions to such parking facilities at
any time. The use of the parking spaces is provided by Landlord to Tenant at the
published rates charged by Landlord to third parties from time to time. Such
payments for parking shall be considered Additional Rent. Tenant shall not have
the right to surrender or return parking spaces and shall be obligated to pay
for all of the allocated parking spaces throughout the Term.

 

19.           Storage.  If Landlord makes available to Tenant any storage space
outside the Premises, anything stored therein shall be wholly at the risk of
Tenant, and Landlord shall have no responsibility or liability for the items
stored therein.

 

20.           Buildout Allowance and Tenant Finishes.

 

(a)           Landlord will provide to Tenant an allowance (“Tenant Improvement
Allowance”) per rentable square foot contained within the Premises as set forth
in the Basic Lease Provisions to be applied to the cost of the Work and
Additional Work described in Exhibit “B”. Tenant and Landlord agree that all
costs of the Work and Additional Work in excess of such Tenant Improvement
Allowance which are requested by Tenant and approved by Landlord shall be paid
by Tenant to Landlord as follows: twenty-five (25%) percent of such excess costs
prior to the commencement of the Work, fifty percent (50%) of such excess costs
within five (5) business days of Landlord’s notice that fifty percent (50%) of
the Work is complete and the balance (i.e. 25%) of actual costs upon substantial
completion and prior to occupancy. The amount due for each installment shall be
set forth in a written invoice from Landlord. Should Tenant fail to pay for such
excess costs when due as herein provided, such amount due shall

 

11

--------------------------------------------------------------------------------


 

accrue interest at the lesser of a rate of one and one-half (1-1/2%) percent per
month or fraction thereof from the date such payment is due until paid (Annual
Percentage Rate = 18%), or the highest rate permitted by applicable law, and the
failure to pay such amount when due shall be a default, subject to the
provisions of Section 34 below.

 

(b)           The Work Letter attached hereto as Exhibit “B” and executed by
Landlord and Tenant, is hereby made a part of this Lease, and its provisions
shall control in the event of a conflict with the provisions contained in this
Lease.

 

21.           Force Majeure.  In the event of a strike, lockout, labor trouble,
civil commotion, an act of God, or any other event beyond Landlord’s control (a
“force majeure event”) which results in the Landlord being unable to timely
perform its obligations hereunder to repair the Premises, provide services, or
complete Work (as provided in Exhibit “B”), so long as Landlord diligently
proceeds to perform such obligations after the end of such force majeure event,
Landlord shall not be in breach hereunder, this Lease shall not terminate, and
Tenant’s obligation to pay any Base Rent, additional rent, or any other charges
and sums due and payable shall not be excused.

 

E.             Repairs/Alterations/Casualty/Condemnation.

 

22.           Repairs By Landlord. Tenant, by taking possession of the Premises,
shall accept and shall be held to have accepted the Premises as suitable for the
use intended by this Lease. In no event shall Tenant be entitled to compensation
or any other damages or any other remedy against Landlord in the event the
Premises are not deemed suitable for Tenant’s use. Landlord shall not be
required, after possession of the Premises has been delivered to Tenant, to make
any repairs or improvements to the Premises, except as set forth in this Lease.
Except for damage caused by casualty and condemnation (which shall be governed
by Section 25 and 26 below), and subject to normal wear and tear, Landlord shall
maintain in good repair the exterior walls, roof, common areas, foundation,
structural portions and the Building’s mechanical, electrical, plumbing and HVAC
systems, provided such repairs are not occasioned by Tenant, Tenant’s invitees
or anyone in the employ or control of Tenant.

 

23.           Repairs By Tenant.  Except as described in Section 22 above,
Tenant shall, at its own cost and expense, maintain the Premises in good repair
and in a neat and clean, first-class condition, including making all necessary
repairs and replacements. Tenant shall further, at its own cost and expense,
repair or restore any damage or injury to all or any part of the Building caused
by Tenant or Tenant’s agents, employees, invitees, licensees, visitors or
contractors, including but not limited to any repairs or replacements
necessitated by (i) the construction or installation of improvements to the
Premises by or on behalf of Tenant, and (ii) the moving of any property into or
out of the Premises. If Tenant fails to make such repairs or replacements
promptly, Landlord may, at its option, upon prior reasonable notice to Tenant
(except in an emergency) make the required repairs and replacements and the
costs of such repair or replacements shall be charged to Tenant as Additional
Rent and shall become due and payable by Tenant with the monthly installment of
Base Rent next due hereunder.

 

12

--------------------------------------------------------------------------------


 

24.           Alterations and Improvements/Liens.

 

(a)           Except for minor, decorative alterations which do not affect the
Building structure or systems, are not visible from outside the Premises and do
not cost in excess of $10,000.00 in the aggregate, Tenant shall not make or
allow to be made any alterations, physical additions or improvements in or to
the Premises without first obtaining in writing Landlord’s written consent for
such alterations or additions, which consent may be granted or withheld in
Landlord’s sole discretion if the alterations will affect the Building structure
or systems or will be visible from outside the Premises, but which consent shall
not be unreasonably withheld if the alterations will not affect the Building
structure or systems and will not be visible from outside the Premises. Upon
Landlord’s request, Tenant will deliver to Landlord plans and specifications for
any proposed alterations, additions or improvements and shall reimburse Landlord
for Landlord’s reasonable cost to review such plans. Any alterations, physical
additions or improvements shall at once become the property of Landlord;
provided, however, that Landlord, at its option, may require Tenant to remove
any alterations, additions or improvements in order to restore the Premises to
the condition existing on the Commencement Date (if Landlord notified Tenant at
the time of Landlord’s consent to any such alterations, additions or
improvements that Landlord reserved the right to require the removal thereof).
All costs of any such alterations, additions or improvements shall be borne by
Tenant. All alterations, additions or improvements shall be made in a good,
first-class, workmanlike manner and in a manner that does not disturb other
tenants (i.e., any loud work must be performed during non-business hours) and
Tenant must maintain appropriate liability and builder’s risk insurance
throughout the construction. Tenant does hereby indemnify and hold Landlord
harmless from and against any and all claims for damages or death of persons or
damage or destruction of property arising out of or relating to the performance
of any such alterations, additions or improvements made by or on behalf of
Tenant. Under no circumstances shall Landlord be required to pay, during the
Term of this Lease and any extensions or renewals thereof, any ad valorem or
Property tax on such alterations, additions or improvements, Tenant hereby
covenanting to pay all such taxes when they become due. In the event any
alterations, additions, improvements or repairs are to be performed by
contractors or workmen other than Landlord’s contractors or workmen, any such
contractors or workmen must first be approved, in writing, by Landlord (which
approval will not be unreasonably withheld). Landlord agrees to assign to Tenant
any rights Landlord may have against the contractor of the Premises with respect
to any work performed by such contractor in connection with improvements made by
Landlord at the request of Tenant.

 

(b)           Nothing contained in this Lease shall authorize or empower Tenant
to do any act which shall in any way encumber Landlord’s title to the Building,
Property, or Premises, nor in any way subject Landlord’s title to any claims by
way of lien or encumbrance whether claimed by operation of law or by virtue of
any expressed or implied contract of Tenant, and any claim to a lien upon the
Building or Premises arising from any act or omission of Tenant shall attach
only against Tenant’s interest and shall in all respects be subordinate to
Landlord’s title to the Building, Property, and Premises. If Tenant has not
removed any such lien or encumbrance or (provided that Tenant in contesting such
lien or encumbrance) delivered to Landlord a title indemnity, bond or other
security reasonably satisfactory to Landlord, within fifteen (15) days after
written notice to Tenant by Landlord, Landlord may pay the amount necessary to
remove such lien or encumbrance, without being responsible for making any
investigation as to the

 

13

--------------------------------------------------------------------------------


 

validity thereof, and the amount so paid shall be deemed additional rent
reserved under this Lease due and payable forthwith.

 

25.           Destruction or Damage.

 

(a)           If the Building or the Premises are totally destroyed by storm,
fire, earthquake, or other casualty, or damaged to the extent that, in
Landlord’s reasonable opinion, the damage cannot be restored within one hundred
eighty (180) days of the date Landlord provides Tenant written notice of
Landlord’s reasonable estimate of the time necessary to restore the damage, or
if the damage is not covered by standard “all risks” property insurance, or if
the Landlord’s lender requires that the insurance proceeds be applied to its
loan, Landlord shall have the right to terminate this Lease effective as of the
date of such destruction or damage by written notice delivered to Tenant on or
before thirty (30) days following Landlord’s notice described in the next
sentence and Rent shall be accounted for as between Landlord and Tenant as of
that date. Landlord shall provide Tenant with written notice no later than sixty
(60) days following the date of such damage of the estimated time needed to
restore, whether the loss is covered by Landlord’s insurance coverage and
whether or not Landlord’s lender requires the insurance proceeds be applied to
its loan.

 

(b)           If the Premises are damaged by any such casualty or casualties but
Landlord is not entitled to or does not terminate this Lease as provided in
subparagraph (a) above, this Lease shall remain in full force and effect,
Landlord shall notify Tenant in writing no later than sixty (60) days after the
date of such damage that such damage will be restored (and will include
Landlord’s good faith estimate of the date the restoration will be complete), in
which case Rent shall abate as to any portion of the Premises which is not
usable for the period of such untenantability, and Landlord shall promptly
commence to diligently restore the Premises to substantially the same condition
as before such damage occurred as soon as practicable, whereupon full Rent shall
recommence.

 

(c)           If such damage occurs within the last twelve (12) months of the
Term, either party shall have the right, upon delivery of written notice to the
other party within thirty (30) days following such damage, to cancel and
terminate this Lease as of the date of such damage, provided, however, that
Tenant may not elect to terminate this Lease if such damage was caused by the
intentional act of Tenant, its agents, servants, employees or invitees.

 

(d)           Tenant agrees that Landlord’s obligation to restore, and the
abatement of Rent provided herein, or Tenant’s right to terminate as above set
forth in this Section 24, shall be Tenant’s sole recourse in the event of such
damage, and waives any other rights Tenant may have under any applicable Law to
terminate the Lease by reason of damage to the Premises or Property. If prior to
any such election to terminate Tenant has elected to extend the Term pursuant to
the provisions of this Lease and such election may not then according to its
terms be rescinded or terminated, then for purposes of this Section 25 the Term
shall be deemed to expire on such extended date.

 

26.           Eminent Domain. If the whole of the Building or Premises, or such
portion thereof as will make the Building or Premises unusable in the reasonable
judgment of Landlord

 

14

--------------------------------------------------------------------------------


 

for their intended purposes, is condemned or taken by any legally constituted
authority for any public use or purpose, then in either of such events, this
Lease shall terminate and the Term hereby granted shall cease from that time
when possession thereof is taken by the condemning authorities, and Rent shall
be accounted for as between Landlord and Tenant as of such date. If a portion of
the Building or Premises is so taken, but not such amount as will make the
Premises unusable in the reasonable judgment of Landlord for the purposes herein
leased, or if this Lease has not terminated, this Lease shall continue in full
force and effect and the Rent shall be reduced prorata in proportion to the
amount of the Premises so taken. Tenant shall have no right or claim to any part
of any award made to or received by Landlord for such condemnation or taking,
and all awards for such condemnation or taking shall be made solely to Landlord,
provided however that Tenant shall have the right to pursue any separate award
for loss of its equipment and trade fixtures and for moving expenses so long as
such action does not reduce the award to which Landlord is entitled.

 

27.           Damage or Theft of Personal Property. All personal property
brought into the Premises shall be at the risk of the Tenant only and Landlord
shall not be liable for theft thereof or any damage thereto occasioned by any
acts of cotenants, or other occupants of the Building, or any other person,
except, with respect to damage to the Premises, as may be occasioned by the
negligent or willful act of the Landlord, its employees and agents (but subject
to the insurance and waiver of subrogation provisions set forth in Section 28
below).

 

F.             Insurance/Indemnities/Waiver/Estoppel.

 

28.           Insurance; Waivers.

 

(a)           Tenant covenants and agrees that from and after the date of
delivery of the Premises from Landlord to Tenant, Tenant will carry and
maintain, at its sole cost and expense, the following types of insurance, in the
amounts specified and in the form hereinafter provided for:

 

(i)            Commercial General Liability (“CGL”) Insurance written on an
occurrence basis, covering the Premises and all operations of the Tenant in or
about the Premises against claims for bodily injury, property damage and product
liability and to include contractual liability coverage insuring Tenant’s
indemnification obligations under this Lease, to be in combined single limits of
not less than $1,000,000 each occurrence for bodily injury and property damage,
$1,000,000 for products/completed operations aggregate, $1,000,000 for personal
injury, and to have general aggregate limits of not less than $2,000,000 (per
location) and Umbrella Liability Insurance in an amount not less than $5,000,000
for each policy year. The general aggregate limits under the Commercial General
Liability insurance policy or policies shall apply separately to the Premises
and to Tenant’s use thereof (and not to any other location or use of Tenant) and
such policy shall contain an endorsement to that effect. The certificate of
insurance evidencing the CGL form of policy shall specify all endorsements
required herein and shall specify on the face thereof that the limits of such
policy apply separately to the Premises.

 

(ii)           Insurance covering all of the items included in Tenant’s
leasehold improvements, heating, ventilating and air conditioning equipment
maintained by Tenant, trade

 

15

--------------------------------------------------------------------------------


 

fixtures, merchandise and personal property from time to time in, on or upon the
Premises, and alterations, additions or changes made by Tenant pursuant to
Section 24, in an amount not less than one hundred percent (100%) of their full
replacement value from time to time during the Term, providing protection
against perils included within the standard form of “all-risks” fire and
casualty insurance policy. Any policy proceeds from such insurance shall be held
in trust by Tenant’s insurance company for the repair, construction and
restoration or replacement of the property damaged or destroyed unless this
Lease shall cease and terminate under the provisions of Section 25 of this
Lease.

 

(iii)          Workers’ Compensation and Employer’s Liability insurance
affording statutory coverage and containing statutory limits with the Employer’s
Liability portion thereof to have minimum limits of $500,000.00.

 

(iv)          Business Interruption Insurance equal to not less than fifty
percent (50%) of the estimated gross earnings (as defined in the standard form
of business interruption insurance policy) of Tenant at the Premises which
insurance shall be issued on an “all risks” basis (or its equivalent).

 

(b)           All policies of the insurance provided for in Section 28(a) above
shall be issued in form acceptable to Landlord by insurance companies with a
rating and financial size of not less than A-VIII in the most current available
“Best’s Insurance Reports”, and licensed to do business in the state in which
the Building is located. Each and every such policy:

 

(i)            shall name Landlord as an additional insured (as well as any
mortgagee of Landlord and any other party reasonably designated by Landlord),
except with respect to the insurance described in Section 28(a)(iii) above;

 

(ii)           shall (and a certificate thereof shall be delivered to Landlord
at or prior to the execution of the Lease) be delivered to each of Landlord and
any such other parties in interest within thirty (30) days after delivery of
possession of the Premises to Tenant and thereafter within five (5) days after
the inception (or renewal) of each new policy, and as often as any such policy
shall expire or terminate. Renewal or additional policies shall be procured and
maintained by Tenant in like manner and to like extent;

 

(iii)          shall contain a provision that the insurer will give to Landlord
and such other parties in interest at least thirty (30) days notice in writing
(and ten days in the case of nonpayment) in advance of any material change,
cancellation, termination or lapse, or the effective date of any reduction in
the amounts of insurance; and

 

(iv)          shall be written as a primary policy which does not contribute to
and is not in excess of coverage which Landlord may carry.

 

(c)           Any insurance provided for in Section 28(a) may be maintained by
means of a policy or policies of blanket insurance, covering additional items or
locations or insureds, provided, however, that:

 

16

--------------------------------------------------------------------------------


 

(i)                                     Landlord and any other parties in
interest from time to time designated by Landlord to Tenant shall be named as an
additional insured thereunder as its interest may appear;

 

(ii)                                  the coverage afforded Landlord and any
such other parties in interest will not be reduced or diminished by reason of
the use of such blanket policy of insurance; and

 

(iii)                               the requirements set forth in this
Section 28 are otherwise satisfied.

 

(d)                                 During the Term hereof, Landlord shall in a
manner comparable to other comparable office buildings in the commercial market
where the Building is located keep in effect (i) commercial property insurance
on the Building, its fixtures and equipment, and rent loss insurance for a
period and amount of not less than one (1) year of rent (such commercial
property insurance policy shall, at a minimum, cover the perils insured under
the ISO special causes of loss form which provides “all risk” coverage, and
include replacement cost coverage), and (ii) a policy or policies of commercial
general liability insurance insuring against liability arising out of the risks
of death, bodily injury, property damage and personal injury liability with
respect to the Building and Property.

 

(e)                                  Notwithstanding anything to the contrary
set forth hereinabove, Landlord and Tenant do hereby waive any and all claims
against one another for damage to or destruction of real or personal property to
the extent such damage or destruction can be covered by “all risks” property
insurance of the type described in Section 28(a)(ii) and Section 28(d)(i) above.
The risk to be borne by each party shall also include the satisfaction of any
deductible amounts required to be paid under the applicable “all risks” fire and
casualty insurance carried by the party whose property is damaged, and each
party agrees that the other party shall not be responsible for satisfaction of
such deductible. These waivers shall apply if the damage would have been covered
by a customary “all risks” insurance policy, even if the party fails to obtain
such coverage. The intent of this provision is that each party shall look solely
to its insurance with respect to property damage or destruction which can be
covered by “all risks” insurance of the type described in Section 28(a)(ii) and
Section 28(d)(i). Each such policy shall include a waiver of all rights of
subrogation by the insurance carrier against the other party, its agents and
employees with respect to property damage covered by the applicable “all risks”
fire and casualty insurance policy.

 

29.                                 Indemnities. Tenant does hereby indemnify
and save harmless Landlord against all claims for damages to persons or property
which are caused anywhere in the Building or on the Property by the negligence
or willful misconduct of Tenant, its agents or employees or which occur in the
Premises (or arise out of actions taking place in the Premises) unless such
damage is caused by the negligence or willful misconduct of Landlord, its
agents, or employees. Landlord does hereby indemnify and hold Tenant harmless
against all claims for damage to persons or property caused by the negligence or
willful misconduct of Landlord, its agents or employees which occur on the
Property or common areas of the Building unless such damage is caused by the
negligence or willful misconduct of Tenant, its agents or employees. The
indemnities set forth hereinabove shall include the application to pay
reasonable expenses incurred by the

 

17

--------------------------------------------------------------------------------


 

indemnified party, including, without limitation, reasonable, actually incurred
attorney’s fees. The indemnities contained herein do not override the waivers
contained in Section 28(e) above.

 

30.                                 Acceptance and Waiver.  Except to the extent
caused by the negligence or willful misconduct of Landlord, its agents and
employees (but subject to the insurance provisions in Section 28 above),
Landlord shall not be liable to Tenant, its agents, employees, guests or
invitees (and, if Tenant is a corporation, its officers, agents, employees,
guests or invitees) for any damage caused to any of them due to the Building or
any part or appurtenances thereof being improperly constructed or being or
becoming out of repair, or arising from the leaking of gas, water, sewer or
steam pipes, or from electricity, but Tenant, by moving into the Premises and
taking possession thereof, shall accept, and shall be held to have accepted the
Premises as suitable for the purposes for which the same are leased, and shall
accept and shall be held to have accepted the Building and every appurtenances
thereof, and Tenant by said act waives any and all defects therein; provided,
however, that this Section shall not preclude Tenant from seeking recovery from
any third party responsible for such damage or injury.

 

31.                                 Estoppel.  Tenant shall, from time to time,
upon not less than ten (10) days prior written request by Landlord, execute,
acknowledge and deliver to Landlord a written statement certifying that this
Lease is unmodified and in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), the dates to which the Rent has been paid, that Tenant is
not in default hereunder and whether Tenant has any offsets or defenses against
Landlord under this Lease, and whether or not to the best of Tenant’s knowledge
Landlord is in default hereunder (and if so, specifying the nature of the
default), it being intended that any such statement delivered pursuant to this
paragraph may be relied upon by a prospective purchaser of Landlord’s interest
or by a mortgagee of Landlord’s interest or assignee of any security deed upon
Landlord’s interest in the Premises.

 

G.                                    Default/Remedies/Surrender/Holding Over.

 

32.                                 Notices.  Any notice which is required or
permitted to be given by either party under this Lease shall be in writing and
must be given only by certified mail, return receipt requested, by hand delivery
or by nationally recognized overnight courier service at the addresses set forth
in Paragraph 13 of the Basic Lease Provisions. Each party shall further use
reasonable efforts to provide the other party with a courtesy copy of any notice
by fax and by electronic mail. Any such notice shall be deemed given on the
earlier of two business days after the date sent in accordance with one of the
permitted methods described above or the date of actual receipt thereof,
provided that receipt of notice solely by fax or electronic mail shall not be
deemed to be delivery of notice hereunder. The time period for responding to any
such notice shall begin on the date the notice is actually received, but refusal
to accept delivery or inability to accomplish delivery because the party can no
longer be found at the then current notice address, shall be deemed receipt.
Either party may change its notice address by notice to the other party in
accordance with the terms of this Section 32. The initial notice addresses for
each party are set forth in the Basic Lease Provisions.

 

33.                                 Abandonment of Premises.  Tenant agrees not
to abandon or vacate the Premises during the Term of this Lease. If Tenant does
abandon or vacate the Premises for more

 

18

--------------------------------------------------------------------------------


 

than ninety (90) days, Landlord may terminate this Lease, by written notice to
Tenant at any time prior to Tenant reoccupying the Premises, but such
termination shall not entitle Landlord to pursue any other remedies unless an
uncured Default then exists, in which case Landlord may pursue any and all
remedies provided by this Lease, at law or in equity.

 

34.                                 Default.  If Tenant shall default in the
payment of Rent herein reserved when due and fails to cure such default within
ten (10) days after written notice of such default is given to Tenant by
Landlord; or if Tenant shall be in default in performing any of the terms or
provisions of this Lease other than the provisions requiring the payment of
Rent, and fails to cure such nonmonetary default within thirty (30) days after
written notice of such default is given to Tenant by Landlord, provided however
that if such nonmonetary default is of such a nature that it cannot through the
exercise of diligent and reasonable efforts be cured within thirty (30) days,
then Tenant shall not be in default in such instance if Tenant promptly
commences and diligently pursues the cure of such nonmonetary default to
completion as soon as possible and in all events within ninety (90) days after
such initial notice; or if Tenant is adjudicated a bankrupt; or if a permanent
receiver is appointed for Tenant’s property and such receiver is not removed
within sixty (60) days after appointment thereof; or if, whether voluntarily or
involuntarily, Tenant takes advantage of any debtor relief proceedings under any
present or future laws, whereby the Rent or any part thereof, is, or is proposed
to be, reduced or payment thereof deferred; or if Tenant’s effects should be
levied upon or attached and such levy or attachment is not satisfied or
dissolved within thirty (30) days after such levy or attachment; or, if Tenant
is an individual, in the event of the death of the individual and the failure of
the executor, administrator or personal representative of the estate of the
deceased individual to have assigned the Lease within three (3) months after
such death to an assignee approved by Landlord; then, and in any of such events,
Landlord, at its option, may exercise any or all of the remedies set forth in
Section 35 below.

 

35.                                 Landlord’s Remedies.  Upon the occurrence of
any default set forth in Section 34 above which is not cured by Tenant within
the applicable cure period provided therein, if any, Landlord may exercise all
or any of the following remedies:

 

(a)                                  terminate this Lease by giving Tenant
written notice of termination, in which event this Lease shall terminate on the
date specified in such notice and all rights of Tenant under this Lease shall
expire and terminate as of such date, Tenant shall remain liable for all
obligations under this Lease up to the date of such termination and Tenant shall
surrender the Premises to Landlord on the date specified in such notice; and if
Tenant fails to so surrender, Landlord shall have the right, without notice, to
enter upon and take possession of the Premises and to expel and remove Tenant
and its effects without being liable for prosecution or any claim of damages
therefor;

 

(b)                                 terminate this Lease as provided in the
immediately preceding subsection and recover from Tenant all damages Landlord
may incur by reason of Tenant’s default, including without limitation, the then
present value (discounted at a rate equal to the then issued treasury bill
having a maturity approximately equal to the remaining Term of this Lease had
such default not occurred) of (i) the total Rent which would have been payable
hereunder by Tenant for the period beginning with the day following the date of
such termination and ending with the Expiration Date of the Term as originally
scheduled hereunder, minus (ii) the aggregate

 

19

--------------------------------------------------------------------------------


 

reasonable rental value of the Premises for the same period (as determined by a
real estate broker selected by Landlord who is licensed in the state where the
Building is located, who has at least ten (10) years experience immediately
prior to the date in question in evaluating commercial office space, taking into
account all relevant factors including, without limitation, the length of the
remaining Term, the then current market conditions in the general area, the
likelihood of reletting for a period equal to the remainder of the Term, net
effective rates then being obtained by landlords for similar type space in
similar buildings in the general area, vacancy levels in the general area,
current levels of new construction in the general area and how that would affect
vacancy and rental rates during the period equal to the remainder of the Term
and inflation), plus (iii) the costs of recovering the Premises, and all other
expenses incurred by Landlord due to Tenant’s default, including, without
limitation, reasonable attorneys’ fees, plus (iv) the unpaid Rent earned as of
the date of termination, plus interest, all of which sum shall be immediately
due and payable by Tenant to Landlord;

 

(c)                                  without terminating this Lease, and without
notice to Tenant, Landlord may in its own name, but as agent for Tenant enter
into and take possession of the Premises and re-let the Premises, or any portion
thereof, as agent of Tenant, upon any terms and conditions as Landlord may deem
necessary or desirable (Landlord shall have no obligation to attempt to re-let
the Premises or any part thereof except to the extent required by applicable
law). Upon any such re-letting, all rentals received by Landlord from such
re-letting shall be applied first to the costs incurred by Landlord in
accomplishing any such re-letting, and thereafter shall be applied to the Rent
owed by Tenant to Landlord during the remainder of the Term of this Lease and
Tenant shall pay any deficiency between the remaining Rent due hereunder and the
amount received by such re-letting as and when due hereunder;

 

(d)                                 allow the Premises to remain unoccupied (so
long as Landlord satisfies any duty established by applicable law to mitigate
its damages) and collect Rent from Tenant as it becomes due; or

 

(e)                                  pursue such other remedies as are available
at law or in equity.

 

36.                                 Service of Notice  Except as otherwise
provided by law, Tenant hereby appoints as its agent to receive the service of
all dispossessory or distraint proceedings and notices thereunder, the person in
charge of or occupying the Premises at the time of such proceeding or notice;
and if no person be in charge or occupying the Premises, then such service may
be made by attaching the same to the front entrance of the Premises.

 

37.                                 Advertising.  Landlord may advertise the
Premises as being “For Rent” at any time following a default by Tenant which
remains uncured and at any time within one hundred eighty (180) days prior to
the expiration, cancellation or termination of this Lease for any reason and
during any such periods Landlord may exhibit the Premises to prospective tenants
upon prior reasonable notice to Tenant.

 

38.                                 Surrender of Premises.  Whenever under the
terms hereof Landlord is entitled to possession of the Premises, Tenant at once
shall surrender the Premises and the keys thereto to Landlord in the same
condition as on the Commencement Date hereof, natural wear and tear only

 

20

--------------------------------------------------------------------------------


 

excepted, and Tenant shall remove all of its personal property therefrom and
shall, if directed to do so by Landlord, remove all improvements and restore the
Premises to its original condition prior to the construction of any improvements
which have been made therein by or on behalf of Tenant, including any
improvements made prior to the Commencement Date. Landlord may forthwith
re-enter the Premises and repossess itself thereof and remove all persons and
effects therefrom, using such force as may be reasonably necessary without being
guilty of forcible entry, detainer, trespass or other tort. Tenant’s obligation
to observe or perform these covenants shall survive the expiration or other
termination of the Term of this Lease. If the last day of the Term of this Lease
or any renewal falls on a Saturday, Sunday or a legal holiday, this Lease shall
expire on the business day immediately preceding.

 

39.                                 Cleaning Premises.  Upon vacating the
Premises, Tenant agrees to return the Premises to Landlord broom clean and in
the same condition when Tenant’s possession commenced, natural wear and tear
excepted, regardless of whether any Security Deposit (as defined in Section 10
above) has been forfeited.

 

40.                                 Removal of Fixtures.  If Tenant is not in
default hereunder, Tenant may, prior to the expiration of the Term of this
Lease, or any extension thereof, remove any fixtures and equipment which Tenant
has placed in the Premises which can be removed without significant damage to
the Premises, provided Tenant promptly repairs all damages to the Premises
caused by such removal.

 

41.                                 Holding Over.  In the event Tenant remains
in possession of the Premises after the expiration of the Term hereof, or of any
renewal term, with Landlord’s written consent, Tenant shall be a tenant at will
and such tenancy shall be subject to all the provisions hereof, except that the
monthly rental shall be at the higher of 150% of the monthly Base Rent payable
hereunder upon such expiration of the Term hereof, or of any renewal term, or
150% of the then current fair market rental value of the Premises as the same
would be adjusted pursuant to the provisions of Section 7 hereof, which monthly
rental shall increase from 150% to 200% of such monthly Base Rent (or current
fair market rental value, as the case may be) if such holding over continues
more than thirty (30) days. In the event Tenant remains in possession of the
Premises after the expiration of the Term hereof, or any renewal term, without
Landlord’s written consent, Tenant shall be a tenant at sufferance and may be
evicted by Landlord without any notice, but Tenant shall be obligated to pay
rent for such period that Tenant holds over without written consent at the same
rate provided in the previous sentence and shall also be liable for any and all
other damages Landlord suffers as a result of such holdover including, without
limitation, the loss of a prospective tenant for such space. There shall be no
renewal of this Lease by operation of law or otherwise. Nothing in this
Section shall be construed as a consent by Landlord for any holding over by
Tenant after the expiration of the Term hereof, or any renewal term.

 

42.                                 Attorney’s Fees.  In case Landlord shall,
without fault on its part, be made a party to any litigation commenced by or
against Tenant, then Tenant shall pay all costs, expenses and reasonable
attorneys’ fees incurred or paid by Landlord in connection with such litigation.
In the event of any action, suit or proceeding brought by Landlord or Tenant to
enforce any of the other’s covenants and agreements in this Lease, the
prevailing party shall be entitled to recover from the

 

21

--------------------------------------------------------------------------------


 

non-prevailing party any costs, expenses and reasonable attorneys’ fees incurred
in connection with such action, suit or proceeding.

 

43.                                 Mortgagee’s Rights.

 

(a)                                  Tenant agrees that this Lease shall be
subject and subordinate (i) to any mortgage, deed of trust or other security
interest now encumbering the Property and to all advances which may be hereafter
made, to the full extent of all debts and charges secured thereby and to all
renewals or extensions of any part thereof, and to any mortgage, deed of trust
or other security interest which any owner of the Property may hereafter, at any
time, elect to place on the Property; (ii) to any assignment of Landlord’s
interest in the leases and rents from the Building or Property which includes
the Lease which now exists or which any owner of the Property may hereafter, at
any time, elect to place on the Property; and (iii) to any Uniform Commercial
Code Financing Statement covering the personal property rights of Landlord or
any owner of the Property which now exists or any owner of the Property may
hereafter, at any time, elect to place on the foregoing personal property (all
of the foregoing instruments set forth in (i), (ii) and (iii) above being
hereafter collectively referred to as “Security Documents”). Tenant agrees upon
request of the holder of any Security Documents (“Holder”) to hereafter execute
any documents which the counsel for Landlord or Holder may reasonably deem
necessary to evidence the subordination of the Lease to the Security Documents.
Within ten (10) days after request therefor, if Tenant fails to execute any such
requested documents, Landlord or Holder is hereby empowered to execute such
documents in the name of Tenant evidencing such subordination, as the act and
deed of Tenant, and this authority is hereby declared to be coupled with an
interest and not revocable.

 

(b)                                 In the event of a foreclosure pursuant to
any Security Documents, Tenant shall at the election of the Landlord, thereafter
remain bound pursuant to the terms of this Lease as if a new and identical Lease
between the purchaser at such foreclosure (“Purchaser”), as landlord, and
Tenant, as tenant, had been entered into for the remainder of the Term hereof
and Tenant shall attorn to the Purchaser upon such foreclosure sale and shall
recognize such Purchaser as the Landlord under the Lease. Such attornment shall
be effective and self-operative without the execution of any further instrument
on the part of any of the parties hereto. Tenant agrees, however, to execute and
deliver at any time and from time to time, upon the request of Landlord or of
Holder, any instrument or certificate that may be necessary or appropriate in
any such foreclosure proceeding or otherwise to evidence such attornment.

 

(c)                                  If the Holder of any Security Document or
the Purchaser upon the foreclosure of any of the Security Documents shall
succeed to the interest of Landlord under the Lease, such Holder or Purchaser
shall have the same remedies, by entry, action or otherwise for the
non-performance of any agreement contained in the Lease, for the recovery of
Rent or for any other default or event of default hereunder that Landlord had or
would have had if any such Holder or Purchaser had not succeeded to the interest
of Landlord. Any such Holder or Purchaser which succeeds to the interest of
Landlord hereunder, shall not be (a) liable for any act or omission of any prior
Landlord (including Landlord) unless such act or omission is of a continuing
nature; or (b) subject to any offsets or defenses which Tenant might have
against any prior Landlord (including Landlord); or (c) bound by any Rent which
Tenant might have paid for

 

22

--------------------------------------------------------------------------------


 

more than the current month to any prior Landlord (including Landlord); or
(d) bound by any amendment or modification of the Lease made without its
consent.

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Section 43, the Holder of any Security Documents shall have the
right, at any time, to elect to make this Lease superior and prior to its
Security Document. No documentation, other than written notice to Tenant, shall
be required to evidence that the Lease has been made superior and prior to such
Security Documents, but Tenant hereby agrees to execute any documents reasonably
requested by Landlord or Holder to acknowledge that the Lease has been made
superior and prior to the Security Documents.

 

H.            Landlord Entry/Relocation/Assignment and Subletting.

 

44.                                 Entering Premises.  Landlord may enter the
Premises at reasonable hours provided that Landlord’s entry shall not
unreasonably interrupt Tenant’s business operations and that prior notice is
given when reasonably possible (and, if in the opinion of Landlord any emergency
exists, at any time and without notice): (a) to make repairs, perform
maintenance and provide other services described in Section 22 above (no prior
notice is required to provide routine services) which Landlord is obligated to
make to the Premises or the Building pursuant to the terms of this Lease or to
the other premises within the Building pursuant to the leases of other tenants;
(b) to inspect the Premises in order to confirm that Tenant is complying with
all of the terms and conditions of this Lease and with the rules and regulations
hereof, (c) to remove from the Premises any articles or signs kept or exhibited
therein in violation of the terms hereof; (d) to run pipes, conduits, ducts,
wiring, cabling or any other mechanical, electrical, plumbing or HVAC equipment
through the areas behind the walls, below the floors or above the drop ceilings
in the Premises and elsewhere in the Building; and (e) to exercise any other
right or perform any other obligation that Landlord has under this Lease.
Landlord shall be allowed to take all material into and upon the Premises that
may be required to make any repairs, improvements and additions, or any
alterations, without in any way being deemed or held guilty of trespass and
without constituting a constructive eviction of Tenant. The Rent reserved herein
shall not abate while such repairs, alterations or additions are being made and
Tenant shall not be entitled to maintain a set-off or counterclaim for damages
against Landlord by reason of loss from interruption to the business of Tenant
because of the prosecution of any such work. Unless any work would unreasonably
interfere with Tenant’s use of the Premises if performed during business hours,
all such repairs, decorations, additions and improvements shall be done during
ordinary business hours, or, if any such work is at the request of Tenant to be
done during any other hours, the Tenant shall pay all overtime and other extra
costs.

 

45.                                 Relocation.  At any time or from time to
time during the Term or any renewal thereof, Landlord shall have the
unrestricted right to relocate Tenant from the Premises to any other reasonably
comparable office space in the Building. Landlord shall provide Tenant at least
sixty (60) days’ prior written notice of any such relocation and Landlord shall
reimburse Tenant for all reasonable expenses incurred by Tenant in connection
with such relocation including moving expenses, telecommunications and data
cabling and hookup and the cost of a reasonable supply of replacement
stationery. Landlord shall, at its sole expense, renovate or construct
improvements in the relocation space that are substantially similar to those in
the Premises.

 

23

--------------------------------------------------------------------------------


 

Following any such relocation, Landlord and Tenant shall enter into an amendment
to this Lease to reflect that the Premises consists of such relocation space.
All other terms and conditions of the Lease shall remain unchanged following
such relocation.

 

46.                                 Assignment and Subletting  Tenant may not,
without the prior written consent of Landlord, which consent may be withheld by
Landlord in its sole discretion (except to the extent expressly required
otherwise by applicable law), assign this Lease or any interest hereunder, or
sublet the Premises or any part thereof, or permit the use of the Premises by
any party other than Tenant. In the event that Tenant is a corporation or entity
other than an individual, any transfer of a majority or controlling interest in
Tenant (whether by stock transfer, merger, operation of law or otherwise) shall
be considered an assignment for purposes of this paragraph and shall require
Landlord’s prior written consent. Consent to one assignment or sublease shall
not destroy or waive this provision, and all later assignments and subleases
shall likewise be made only upon the prior written consent of Landlord.
Subtenants or assignees shall become liable to Landlord for all obligations of
Tenant hereunder, without relieving Tenant’s liability hereunder and, in the
event of any default by Tenant under this Lease, Landlord may, at its option,
but without any obligation to do so, elect to treat such sublease or assignment
as a direct Lease with Landlord and collect rent directly from the subtenant. In
addition, upon any request by Tenant for Landlord’s consent to an assignment or
sublease, Landlord may elect to terminate this Lease and recapture all of the
Premises (in the event of an assignment request) or the applicable portion of
the Premises (in the event of a subleasing request); provided, however, if
Landlord notifies Tenant that Landlord elects to exercise this recapture right,
Tenant may, within five (5) business days of its receipt of Landlord’s recapture
notice, notify Landlord that Tenant withdraws its request to sublease or assign,
in which case Tenant shall continue to lease all of the Premises, subject to the
terms of this Lease and Landlord’s recapture notice shall be null and void. If
Tenant desires to assign or sublease, Tenant shall provide written notice to
Landlord describing the proposed transaction in detail and providing all
documentation (including detailed financial information for the proposed
assignee or subtenant) reasonably necessary to permit Landlord to evaluate the
proposed transaction. Landlord shall notify Tenant within twenty (20) days after
Landlord’s receipt of such notice whether Landlord elects to exercise Landlord’s
recapture right and, if not, whether Landlord consents to the requested
assignment or sublease. If Landlord fails to respond within such twenty (20) day
period, Landlord will be deemed not to have elected to recapture and to have
consented to the assignment or sublease. If Landlord does consent or is deemed
to have consented to any assignment or sublease request and the assignee or
subtenant pays to Tenant an amount in excess of the Rent due under this Lease
(after deducting Tenant’s reasonable, actual expenses in obtaining such
assignment or sublease, amortized in equal monthly installments over the then
remainder of the Term), Tenant shall pay 70% of such excess to Landlord as and
when the monthly payments are received by Tenant. Any subletting or assignment
hereunder shall not release or discharge Tenant of or from any liability,
whether past, present or future, under this Lease, and Tenant shall continue
fully liable thereunder. Any subtenant or subtenants or assignee shall agree in
a form reasonably satisfactory to Landlord to comply with and be bound by all of
the terms, covenants, conditions, provisions and agreements of this Lease to the
extent of the space sublet or assigned, and Tenant shall deliver to Landlord
promptly after execution, an executed copy of each such sublease or assignment
and an agreement of compliance by each such subtenant or assignee. Tenant agrees
to pay to Landlord all reasonable out-of-pocket costs incurred by Landlord
(including fees paid to consultants (as may be required)

 

24

--------------------------------------------------------------------------------


 

and attorneys) in connection with any request by Tenant for Landlord to consent
to any assignment or subletting by Tenant.

 

I.                                         Sale of Building; Limitation of
Liability.

 

47.                                 Sale.  In the event the original Landlord
hereunder, or any successor owner of the Building, shall sell or convey the
Building, all liabilities and obligations on the part of the original Landlord,
or such successor owner, under this Lease accruing thereafter shall terminate,
and thereupon all such liabilities and obligations shall be binding upon the new
owner. Tenant agrees to attorn to such new owner.

 

48.                                 Limitation of Liability.  Landlord’s
obligations and liability with respect to this Lease shall be limited solely to
Landlord’s interest in the Building, as such interest is constituted from time
to time, and neither Landlord nor any partner of Landlord, or any officer,
director, shareholder, or partner or member of any partner or member of
Landlord, shall have any individual or personal liability whatsoever with
respect to this Lease.

 

J.                                      Brokers/Construction/Authority.

 

49.                                 Broker Disclosure.  The Landlord’s Broker
identified in the Basic Lease Provisions, who is a real estate broker licensed
in the State where the Building is located, has acted as agent for Landlord in
this transaction and is to be paid a commission by Landlord pursuant to a
separate agreement. The Tenant’s Broker identified in the Basic Lease
Provisions, who is a real estate broker licensed in the State where the Building
is located, has acted as agent for Tenant in this transaction and is to be paid
a commission by Landlord pursuant to a separate agreement. Landlord represents
that Landlord has dealt with no other broker other than the broker(s) identified
herein. Landlord agrees that, if any other broker makes a claim for a commission
based upon the actions of Landlord, Landlord shall indemnify, defend and hold
Tenant harmless from any such claim. Tenant represents that Tenant has dealt
with no broker other than the broker(s) identified herein. Tenant agrees that,
if any other broker makes a claim for a commission based upon the actions of
Tenant, Tenant shall indemnify, defend and hold Landlord harmless from any such
claim. Tenant will cause Tenant’s broker to execute a customary lien waiver,
adequate under applicable law, to extinguish any lien claims such broker may
have in connection with this Lease.

 

50.                                 Definitions.  ”Landlord,” as used in this
Lease, shall include the party named in the first paragraph hereof, its
representatives, assigns and successors in title to the Premises. “Tenant” shall
include the party named in the first paragraph hereof, its heirs and
representatives, and, if this Lease shall be validly assigned or sublet, shall
also include Tenant’s assignees or subtenants, as to the Premises, or portion
thereof, covered by such assignment or sublease. “Landlord” and “Tenant” include
male and female, singular and plural, corporation, partnership, limited
liability company (and the officers, members, partners, employees or agents of
any such entities) or individual, as may fit the particular parties.

 

51.                                 Construction of this Agreement.  No failure
of Landlord to exercise any power given Landlord hereunder, or to insist upon
strict compliance by Tenant of its obligations

 

25

--------------------------------------------------------------------------------


 

hereunder, and no custom or practice of the parties at variance with the terms
hereof shall constitute a waiver of Landlord’s right to demand exact compliance
with the terms hereof.  Time is of the essence of this Lease.

 

52.                                 No Estate In Land.  This contract shall
create the relationship of landlord and tenant between Landlord and Tenant; no
estate shall pass out of Landlord; Tenant has only a right of use, not subject
to levy or sale, and not assignable by Tenant except with Landlord’s consent.

 

53.                                 Paragraph Titles; Severability.  The
paragraph titles used herein are not to be considered a substantive part of this
Lease, but merely descriptive aids to identify the paragraph to which they
refer. Use of the masculine gender includes the feminine and neuter, and vice
versa, where necessary to impart contextual continuity. If any paragraph or
provision herein is held invalid by a court of competent jurisdiction, all other
paragraphs or severable provisions of this Lease shall not be affected thereby,
but shall remain in full force and effect.

 

54.                                 Cumulative Rights.  All rights, powers and
privileges conferred hereunder upon the parties hereto shall be cumulative but
not restrictive to those given by law.

 

55.                                 Waiver of Jury Trial.  Landlord and Tenant
shall and do hereby waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
or any statutory remedy.

 

56.                                 Entire Agreement.  This Lease contains the
entire agreement of the parties and no representations, inducements, promises or
agreements, oral or otherwise, between the parties not embodied herein shall be
of any force or effect.

 

57.                                 Submission of Agreement.  Submission of this
Lease to Tenant for signature does not constitute a reservation of space or an
option to acquire a right of entry. This Lease is not binding or effective until
execution by and delivery to both Landlord and Tenant.

 

58.                                 Authority.  If Tenant or Landlord executes
this Lease as a corporation, limited partnership, limited liability company or
any other type of entity, each of the persons executing this Lease on behalf of
Tenant or Landlord, as the case may be, does hereby personally represent and
warrant that Tenant or Landlord, as the case may be, is a duly organized and
validly existing corporation, limited partnership, limited liability company or
other type of entity, that Tenant or Landlord, as the case may be, is qualified
to do business in the state where the Building is located, that Tenant or
Landlord, as the case may be, has full right, power and authority to enter into
this Lease, and that each person signing on behalf of Tenant or Landlord, as the
case may be, is authorized to do so. In the event any such representation and
warranty is false, all persons who execute this Lease shall be individually,
jointly and severally, liable as Tenant or Landlord, as the case may be. Upon
Landlord’s or Tenant’s request, as the case may be, the requested party shall
provide to the requesting party evidence reasonably satisfactory to the
requesting party confirming the foregoing representations and warranties.

 

26

--------------------------------------------------------------------------------


 

59.           Guaranty.

 

Tenant shall cause the Guarantor identified in the Basic Lease Provisions to
execute a Guaranty of the obligations of Tenant under this Lease in the form of
Exhibit “F” attached hereto and made a part hereof.

 

K.            Special State/Local Law Requirements/Special Stipulations.

 

60.           State or Local Law Provisions.  The State/Local Law Provisions, if
any, attached hereto as Exhibit “G” are modifications to the terms of this Lease
and, if conflicting, such State/Local Law Provisions shall control in the event
of any conflict with the other provisions of this Lease or any exhibits hereto.

 

61.           Special Stipulations.  The Special Stipulations, if any, attached
hereto as Exhibit “H” are modifications to the terms of this Lease and, if
conflicting, such Special Stipulations shall control in the event of any
conflict with the other provisions of this Lease or any exhibits hereto.

 

62.           OFAC Certification.

 

(a)           Certification. Tenant certifies that:

 

(i)            It is not acting, directly or indirectly, for or on behalf of any
person, group, entity, or nation named by any Executive Order or the United
States Treasury Department as a terrorist, “Specially Designated National and
Blocked Person,” or other banned or blocked person, entity, nation, or
transaction pursuant to any law, order, rule or regulation that is enforced or
administered by the Office of Foreign Assets Control; and

 

(ii)           It is not engaged in this transaction, directly or indirectly on
behalf of, or instigating or facilitating this transaction, directly or
indirectly on behalf of, any such person, group, entity or nation.

 

(b)           Indemnification. Tenant hereby agrees to defend, indemnify and
hold harmless Landlord from and against any and all claims, damages, losses,
risks, liabilities and expenses (including attorney’s fees and costs) arising
from or related to any breach of the foregoing certification.

 

27

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

PROPERTY

 

LEGAL DESCRIPTION

Royal Centre One

11675 Great Oaks Way, Alpharetta, GA 30022

(Site 15, Royal 400 Business Park)

 

(As recorded in Deed Book 21282, pages 126, 127 and 132, Fulton County, Georgia)

 

ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lots 857, 858, and 907
of the 1st District, 2nd Section, Fulton County, Georgia and being more
particularly described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING, commence at the intersection of the
easterly right-of-way line of Kimball Bridge Road and the northerly right-of-way
line of North Point Parkway and run in a generally northeasterly direction along
said northerly right-of-way line of North Point Parkway a distance of 4,244.35
feet to a point; thence leaving the said northerly right-of-way line of North
Point Parkway run North 71 degrees 39 minutes 20 seconds West a distance of
170.16 feet to a point; thence run 206.90 feet along the arc of a curve to the
left said curve having a radius of 1,435.00 feet and being subtended by a chord
of North 75 degrees 47 minutes 10 seconds West a distance of 206.72 feet to the
TRUE POINT OF BEGINNING; FROM SAID TRUE POINT OF BEGINNING AS THUS ESTABLISHED,
run South 00 degrees 00 minutes 00 seconds West a distance of 276.88 feet to a
point; thence run South 53 degrees 47 minutes 46 seconds West a distance of
408.06 feet to a point; thence run South 75 degrees 05 minutes 22 seconds West a
distance of 173.66 feet to a point; thence urn South 46 degrees 50 minutes 30
seconds West a distance of 89.39 feet to a point; thence run South 73 degrees 48
minutes 57 seconds West a distance of 97.58 feet to a point; thence run South 64
degrees 23 minutes 04 seconds Wet a distance of 61.26 feet to a point; thence
run North 66 degrees 51 minutes 29 seconds West a distance of 69.50 feet to a
point; thence run North 45 degrees 03 minutes 22 seconds West a distance of
56.00 feet to a point; thence run North 66 degrees 40 minutes 58 seconds West a
distance of 110.30 feet to a point; thence run North 86 degrees 53 minutes 02
seconds Wets a distance of 60.16 feet to a point; thence run North 32 degrees 45
minutes 29 seconds West a distance of 55.29 feet to a point; thence run North 64
degrees 47 minutes 27 seconds West a distance of 66.28 feet to a point; thence
run North 08 degrees 56 minutes 48 seconds West a distance of 82.08 feet to a
point; thence run North 50 degrees 51 minutes 11 seconds West a distance of
111.84 feet to a point on the proposed northeasterly right-of-way of a “Proposed
Road (R/W varies)”; thence run in a generally northeasterly direction along the
said proposed northeasterly right-of-way of the Proposed Road the following
courses and distances: along the arc of a 1,182.92 foot radius curve to the
right an arc distance of 170.47 feet (said arc being subtended by a chord
bearing North 58 degrees 40 minutes 52 seconds East a distance of 170.32 feet)
to a point; North 54 degrees 33 minutes 09 seconds East a distance of 268.3 feet
to a point; along the arc of a 1,004.74 foot radius curve to the right an arc
distance of 739.45 feet to a point (said arc being subtended by a chord bearing

 

A-1

--------------------------------------------------------------------------------


 

North 75 degrees 38 minutes 11 seconds East a chord distance of 722.88 feet) to
a point; South 74 degrees 16 minutes 45 seconds East a distance o 104.91 feet to
a point; thence leaving the proposed northeasterly right-of-way of a Proposed
Road, run thence South 00 degrees 00 minutes 00 seconds West a distance of 57.97
feet to a point, which point is the TRUE POINT OF BEGINNING.

 

The above-described property contains 12.8388 acres, more or less, and is shown
on and described according to that certain ALTA/ACSM Survey for Opus South
Corporation, et. Al., prepared by Travis Pruitt & Associates, P.C., dated
March 21, 1996, last revised August 6, 1996, which survey is hereby incorporated
herein by this reference.

 

TOGETHER WITH easements appurtenant to the above-described property contained in
the following-described documents:

 

1.                                       Easement Agreement between Royal 400
Land Company I, L.L.C., a Delaware limited liability company and Opus South
Corporation, a Florida corporation, dated August 7, 1996, recorded in Deed Book
21282, page 144, Fulton County, Georgia, Records.

 

2.                                       Soil Fill Easement Agreement between
Royal 400 Land Company I, L.L.C., a Delaware limited liability company and Opus
South Corporation, a Florida corporation, dated August 7, 1996, recorded in Deed
Book 21282, page 157, Fulton County, Georgia, Records.

 

3.                                       Sign Easement Agreement between Royal
400 Land Company I, L.L.C., a Delaware limited liability company and Opus South
Corporation, a Florida corporation, dated August 7, 1996, recorded in Deed Book
21282, page 166, Fulton County, Georgia, Records.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT “A-I”

 

PREMISES

 

[g131281ka03i001.jpg]

 

A-1-1

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

(WORK LETTER)

 

To induce Tenant to enter into the Lease (to which this Exhibit B is attached)
and in consideration of the mutual covenants hereinafter contained, Landlord and
Tenant agree as follows:

 

1.             Landlord shall construct, or cause to be constructed, leasehold
improvements to the Premises (the “Work”) in accordance with the Plans
(hereinafter defined). Landlord shall cause a preliminary layout to be prepared
with Tenant’s cooperation and for Tenant’s approval. Tenant’s failure to approve
or disapprove the layout within five (5) days of its submission shall be deemed
an approval. Upon approval of the layout, Landlord shall prepare, or cause to be
prepared, working drawings for the construction of the standard building items
and improvements, adequate in detail to perform the Work and shall have
mechanical (sprinkler, air conditioning, heating, electrical and plumbing)
drawings prepared by Landlord’s mechanical engineer covering mechanical elements
of the Work (together with the preliminary layout, the drawings are referred to
as the “Plans”). The Plans (and any modifications thereof) shall comply with all
governmental standards, regulations and requirements and shall be subject to
Landlord’s approval (which approval shall not be unreasonably withheld).
Tenant’s failure to approve or disapprove the Plans within five (5) days of
submission shall be deemed an approval. Tenant shall not unreasonably withhold
its approval of the Plans or any part thereof.

 

2.             Any other work desired by Tenant, and approved by Landlord (which
approval shall not be unreasonably withheld), shall be performed by Landlord or
Landlord’s contractors, unless Landlord otherwise consents in writing. If Tenant
desires any work in addition to the Work described in Section 1 hereof
(“Additional Work”), Tenant shall cause the necessary drawings, plans and
specifications for the Additional Work to be included on the Plans, or shall
submit to Landlord or Landlord’s agent (at Tenant’s sole cost and expense) the
necessary drawings, plans and specifications for the Additional Work within five
(5) days of submission of the Plans to Tenant for approval. Prior to commencing
any such Additional Work requested by Tenant, Landlord or Landlord’s agent shall
submit to Tenant a written estimate of the cost of such Additional Work. If
Tenant shall fail to approve said estimate within seven (7) days from the
receipt thereof, the same shall be deemed disapproved in all respects by Tenant
and Landlord shall not be authorized to proceed thereon. If Tenant desires any
changes in the Additional Work after having approved the initial plans and cost
estimate, Tenant shall be required to sign such field order changes requested by
Landlord or Landlord’s contractors or agents to evidence any such change desired
by Tenant. Tenant acknowledges that no cost estimate will be given for any
changes in the Additional Work after the initial cost estimate has been approved
by Tenant, and Tenant shall be responsible for any and all costs associated with
any such change.

 

3.             (a)           The Tenant Improvement Allowance provided in
Section 20 of the Lease (which Tenant Improvement Allowance shall be applied
toward the cost of the Work and the excess, if any, toward the Additional Work),
includes funds to be applied toward the cost of preparing the Plans, the cost of
any changes to the Plans and any costs necessary to file the Plans

 

B-1

--------------------------------------------------------------------------------


 

with, and obtain the necessary permits and approvals of, any governmental
authority having jurisdiction thereof.

 

(b)           Any additional costs in excess of the funds allocated by Landlord
in the Tenant Improvement Allowance for Plan preparation shall be due and
payable by Tenant to Landlord within ten (10) days after receipt by Tenant of a
statement therefor. Any costs of the Work and Additional Work in excess of the
Tenant Improvement Allowance specified in the Lease shall be due and payable as
provided in the Lease.

 

4.             Landlord, at Landlord’s discretion, may permit Tenant and
Tenant’s agents to enter the Premises prior to the Commencement Date of the Term
of the Lease in order that Tenant may do such other work as may be required by
Tenant to make the Premises ready for Tenant’s use and occupancy. If Landlord
permits such entry prior to such Commencement Date, such permission is
conditioned upon Tenant and its agents, contractors, employees and invitees
working in harmony and not interfering with Landlord and its agents, contractors
and employees in doing the Work and the Additional Work or for other tenants and
occupants of the Building. If at any time such entry shall cause or threaten to
cause disharmony or interference, Landlord shall have the right to withdraw such
permission upon 24 hours notice to Tenant. Tenant agrees that any such entry
into and occupation of the Premises shall be deemed to be under all of the
terms, covenants, conditions and provisions of the Lease except as to the
covenant to pay the rent, and further agrees Landlord shall not be liable in any
way for any injury, loss or damage which may occur to any of Tenant’s work and
installations made in the Premises or to properties placed therein prior to the
Commencement Date of the term of the Lease, the same being at Tenant’s sole
risk.

 

5.             Substantial completion of the Work shall be deemed to occur on
the date when the Work has been completed (except for punchlist items which do
not materially, adversely affect Tenant’s use) and a Certificate of Occupancy
has been issued for the Premises. If the substantial completion of the Premises
by Landlord is delayed due to any act or omission of Tenant or Tenant’s
representatives, including any delays by Tenant in the submission of plans,
drawings, specifications or other information or in approving any drawings or
estimates or in giving any authorization or approval, the Premises shall be
deemed substantially completed on the date when the Work would have been
substantially completed but for such delay.

 

6.             Tenant agrees to pay to Landlord as a construction management fee
an amount equal to 6% of the costs of the Work and Additional Work, which fee
shall be deducted from the Tenant Improvement Allowance by Landlord from time to
time upon completion of the various portions of the Work and Additional Work.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

SUBSTANTIAL COMPLETION/ACCEPTANCE LETTER

 

Date

 

Re:                               Lease dated as of                  ,        ,
by and between Landlord, and                                    , as Tenant, for
                  rentable square feet on the                   floor of the
Building located at                                    .

 

Dear                  :

 

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

1.             The Commencement Date of the Term of the Lease is
                 ;

 

2.             The Termination Date of the Term of the Lease is
                 .

 

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

 

Sincerely,

Agreed and Accepted:

 

 

 

 

 

 

Tenant:

 

 

Property Manager

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

RULES AND REGULATIONS

 

1.             The sidewalks, entry passages, corridors, halls, elevators and
stairways shall not be obstructed by Tenant or used for any purpose other than
that of ingress and egress. The floors, skylights and windows that reflect or
admit light into any place in the Building shall not be covered or obstructed by
Tenant. The toilets, drains and other water apparatus shall not be used for any
other purpose than those for which they were constructed and no rubbish or other
obstructing substances shall be thrown therein.

 

2.             No advertisement, signs, pictures, placards or other notice shall
be inscribed, painted or affixed on any part of the outside or inside of the
Building, except upon the doors, and of such order, size and style, and at such
places, as shall be approved and designated by Landlord. Interior signs on doors
will be ordered for Tenant by Landlord, the cost thereof to be charged to and
paid for by Tenant.

 

3.             Tenant shall not do or permit to be done in the Premises, or
bring or keep anything therein, which shall in any way increase the rate of
insurance carried by Landlord on the Building, or on the Property, or obstruct
or interfere with the rights of other tenants or in any way injure or annoy
them, or violate any applicable laws, codes or regulations. Tenant, its agents,
employees or invitees shall maintain order in the Premises and the Building,
shall not make or permit any improper noise in the Premises or the Building or
interfere in any way with other tenants, or those having business with them.
Nothing shall be thrown by Tenant, its clerks or servants, out of the windows or
doors, or down the passages or skylights of the Building. No rooms shall be
occupied or used as sleeping or lodging apartments at any time. No part of the
Building shall be used or in any way appropriated for gambling, immoral or other
unlawful practices, and no intoxicating liquor or liquors shall be sold in the
Building.

 

4.             Tenant shall not employ any persons other than the janitors of
Landlord (who will be provided with pass-keys into the offices) for the purpose
of cleaning or taking charge of the Premises, except as may be specifically
provided otherwise in the Lease.

 

5.             No animals, birds, bicycles or other vehicles shall be allowed in
the offices, halls, corridors, elevators or elsewhere in the Building, without
the approval of Landlord.

 

6.             No painting shall be done, nor shall any alterations be made to
any part of the Building or the Premises by putting up or changing any
partitions, doors or windows, nor shall there be any nailing, boring or screwing
into the woodwork or plastering, nor shall any connection be made in the
electric wires or gas or electric fixtures, without the consent in writing on
each occasion of Landlord. All glass, locks and trimmings in or upon the doors
and windows of the Building shall be kept whole and, when any part thereof shall
be broken by Tenant or Tenant’s agent, the same shall be immediately replaced or
repaired by Tenant (subject to Tenant’s compliance with Section 23 of the Lease)
and put in order under the direction and to the satisfaction of Landlord, or its
agents, and shall be kept whole and in good repair. Tenant shall

 

D-1

--------------------------------------------------------------------------------


 

not injure, overload, or deface the Building, the woodwork or the walls of the
Premises, nor carry on upon the Premises any noxious, noisy or offensive
business.

 

7.             Two (2) keys will be furnished Tenant without charge. No
additional locks or latches shall be put upon any door and no locks shall be
changed without the written consent of Landlord. Tenant, at the termination of
their Lease, shall return to Landlord all keys to doors in the Building. Tenant
shall not alter locks or install new locks without approval from Landlord.

 

8.             Landlord in all cases retains the power to prescribe the weight
and position of iron safes or other heavy articles. Tenant shall make
arrangements with the superintendent of the Building when the elevator is
required for the purpose of the carrying of any kind of freight.

 

9.             The use of burning fluid, camphene, benzine, kerosene or anything
except gas or electricity, for lighting the Premises, is prohibited. No
offensive gases or liquids will be permitted.

 

10.           If Tenant desires blinds, coverings or drapes over the windows,
they must be of such shape, color and material as may be prescribed by Landlord,
and shall be erected only with Landlord’s consent and at the expense of Tenant.
No awnings shall be placed on the Building. Window covering shall be closed when
the effect of sunlight would impose unnecessary loads on the air conditioning
system.

 

11.           All wiring and cabling work shall be done only by contractors
approved in advance by Landlord and Landlord shall have the right to have all
such work supervised by Building engineering/maintenance personnel. No antenna
or cabling shall be installed on the roof or exterior walls of the Building.

 

12.           At Landlord’s discretion, Landlord may hire security personnel for
the Building, and every person entering or leaving the Building may be
questioned by such personnel as to the visitor’s business in the Building and
shall sign his or her name on a form provided by the Building for so registering
such persons. Landlord shall have no liability with respect to breaches of the
Building security, if any.

 

13.           Landlord shall have the right, exercisable without notice and
without liability to Tenant, to change the name or street address of the
Building or the room or suite number of the Premises.

 

14.           The freight elevator shall be available for use by all tenants in
the Building subject to such reasonable scheduling as Landlord in its discretion
shall deem appropriate. The persons employed to move such equipment in or out of
the Building must be acceptable to Landlord and any costs incurred by Landlord
shall be reimbursed by Tenant.

 

15.           Canvassing, peddling, soliciting and distribution of handbills or
any other written materials in the Building are prohibited and each tenant shall
cooperate to prevent the same.

 

D-2

--------------------------------------------------------------------------------


 

16.           Each tenant shall ensure that all doors to its premises are locked
and all water faucets or apparatus and office equipment are shut off before the
tenant or its employees leave such premises at night. On multiple tenancy
floors, all tenants shall keep the doors to the Building corridors closed at all
times except for ingress and egress.

 

17.           The toilets, urinals, wash bowls and other restroom facilities
shall not be used for any purpose other than for which they were constructed, no
foreign substance of any kind whatsoever may be thrown therein and the expense
of any breakage, stoppage or damage resulting from a violation of this
rule shall be borne by the tenant who, or whose employees or invitees, shall
have caused it.

 

18.           Each tenant shall store its refuse within its Premises. No
material shall be placed in the refuse boxes or receptacles if such material is
of such a nature that it may not be disposed of in the ordinary and customary
manner of removal without being in violation of any law or ordinance governing
such disposal.

 

19.           Landlord reserves the right to make such other and reasonable
rules and regulations as in its judgment may from time to time be needed for the
safety, care and cleanliness of the Building and for the preservation of good
order therein.

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

HVAC SPECIFICATIONS

 

Heating, ventilating and air conditioning equipment in the Building shall be
capable of maintaining the following interior conditions when the following
maximum outside conditions exist, subject to the conditions set forth in
Article 15 of this Lease:

 

Inside Conditions

 

Outside Conditions

 

 

 

78° F (dry bulb)

 

up to 95° F (dry bulb)

 

 

up to 75° F (wet bulb)

 

 

 

72° F

 

down to -2° F

65° F

 

down to -10° F

 

 

 

Occupant Load

 

1 person per 100 sq. ft.

 

 

(usable)

 

 

 

Equipment & Lighting Load

 

3.0 watts per sq. ft. (usable)

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

INTENTIONALLY OMITTED

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

INTENTIONALLY OMITTED

 

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

SPECIAL STIPULATIONS

 

1.             Security Deposit Reduction

 

If no event of monetary default occurs during the first eleven months of the
lease term, Landlord shall apply one half of the security deposit ($4,123.96)
against base rent in the twelfth month.

 

H-1

--------------------------------------------------------------------------------


 

EXHIBT “I”

 

INTENTIONALLY OMITTED

 

I-1

--------------------------------------------------------------------------------